Exhibit 10.89
 
ASSET PURCHASE AGREEMENT
by and between
KING PHARMACEUTICALS, INC.
and
ACTAVIS ELIZABETH, L.L.C.
dated as of December 17, 2008
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                 
Article I. Definitions
  1  
Section 1.01
Defined Terms   1  
Section 1.02
Construction of Certain Terms and Phrases.    12  
Article II. Purchase and Sale of Assets
  12  
Section 2.01
Purchase and Sale of Assets    12  
Article III. Assumption of Liabilities
  13  
Section 3.01
Assumption of Assumed Liabilities    13  
Section 3.02
Excluded Liabilities    13  
Article IV. Purchase Price and Payment
  13  
Section 4.01
Purchase Price    13  
Section 4.02
Inventory Payment    14  
Section 4.03
Allocation of Purchase Price    14  
Section 4.04
Payment of Sales, Use and Other Taxes    15  
Section 4.05
Statements and Audit Rights    15  
Article V. Closing
  16  
Section 5.01
Time and Place    16  
Section 5.02
Deliveries at Closing    16  
Article VI. Representations and Warranties of Seller
  16  
Section 6.01
Organization, Etc.    17  
Section 6.02
Authority of Seller    17  
Section 6.03
Consents and Approvals    17  
Section 6.04
Non-Contravention    18  
Section 6.05
Solvency    18  
Section 6.06
Title    18  
Section 6.07
Litigation    18  
Section 6.08
Purchased Assets    19  
Section 6.09
Regulatory    19  
Section 6.10
Brokers    20  
Section 6.11
No Other Representations and Warranties    20  
Article VII. Representations and Warranties of Buyer
  20  
Section 7.01
Corporate Organization    20  
Section 7.02
Authority of Buyer    20  

i



--------------------------------------------------------------------------------



 



                 
Section 7.03
Consents and Approvals    21  
Section 7.04
Non-Contravention   21  
Section 7.05
Solvency    21  
Section 7.06
Brokers   21  
Section 7.07
No Other Representations and Warranties    22  
Article VIII. Covenants of the Parties
  22  
Section 8.01
Reasonable Best Efforts    22  
Section 8.02
Cooperation and Transition    22  
Section 8.03
Public Announcements    22  
Section 8.04
Bulk Sales    23  
Section 8.05
Corporate Names    23  
Section 8.06
Regulatory Matters    23  
Section 8.07
Product Returns    24  
Section 8.08
Further Assurances    24  
Section 8.09
Government Price Reporting Obligations    25  
Section 8.10
Kadian Patent License    25  
Section 8.11
DEA Notification    28  
Section 8.12
Representations True    28  
Section 8.13
Confidentiality; Non-Public Purchased Assets    28  
Section 8.14
Filings    29  
Section 8.15
Recalls.    29  
Section 8.16
Rebates and Coupons    30  
Section 8.17
Chargeback and Rebate Period    30  
Section 8.18
Chargebacks    31  
Section 8.19
GPO Administration Fees and IFF Payments    31  
Section 8.20
Manufacturing Agreements    32  
Section 8.21
Sale of Product    32  
Section 8.22
Delivery of Inventory    32  
Section 8.23
Assumed Contracts    32  
Section 8.24
Regulatory Actions    32  
Article IX. Conditions to the Obligations of Seller
  33  
Section 9.01
Alpharma Acquisition    33  
Section 9.02
No Legal Prohibition    33  
Article X. Conditions to the Obligations of Buyer
  33  
Section 10.01
No Legal Prohibition    33  
Section 10.02
Alpharma Acquisition    33  
Article XI. Additional Post-Closing Covenants
  33  
Section 11.01
Access to Information    33  
Article XII. Indemnification
  34  

3



--------------------------------------------------------------------------------



 



                 
Section 12.01
Survival of Representations and Warranties    34  
Section 12.02
Indemnification    34  
Section 12.03
Limitations    37  
Section 12.04
Remedies Exclusive    37  
Article XIII. Termination and Abandonment
  37  
Section 13.01
Methods of Termination    37  
Section 13.02
Procedure upon and Effect of Termination    38  
Article XIV. Miscellaneous
  38  
Section 14.01
Notices    38  
Section 14.02
Entire Agreement    39  
Section 14.03
Waiver    40  
Section 14.04
Amendment    40  
Section 14.05
Third Party Beneficiaries    40  
Section 14.06
Assignment; Binding Effect    40  
Section 14.07
Headings    40  
Section 14.08
Severability    40  
Section 14.09
Governing Law    41  
Section 14.10
Consent to Jurisdiction and Forum Selection    41  
Section 14.11
Expenses    41  
Section 14.12
Counterparts    42  

iii



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (this “Agreement”) is made and entered into
as of December 17, 2008 (the “Execution Date”), by and between Actavis
Elizabeth, L.L.C., a Delaware limited liability company (“Buyer”), and King
Pharmaceuticals, Inc., a Tennessee corporation (“King”).
RECITALS
     WHEREAS, King is party to an Agreement and Plan of Merger, dated as of
November 23, 2008, by and among King, Albert Acquisition Corp. and Alpharma Inc.
(the “Merger Agreement”) pursuant to which, subject to the terms and conditions
set forth therein, King has agreed to acquire Alpharma Inc. (“Alpharma”);
     WHEREAS, Alpharma is engaged in the business of selling in the Territory
the Product that contains morphine sulfate as its sole active ingredient that is
approved for distribution as of the Closing Date in the Territory under the
Regulatory Approval (the “Business”);
     WHEREAS, effective upon the acquisition by King of Alpharma pursuant to the
Merger Agreement, King desires to sell to Buyer the Product and certain related
assets, and Buyer desires to purchase the Product and such assets from Seller
and to assume certain related obligations; and
     WHEREAS, this Agreement and the consummation of the transactions
contemplated hereby are not in consideration of, or intended to induce or
encourage, the settlement or other resolution of the litigation captioned King
Pharmaceuticals, Inc., King Pharmaceuticals Research and Development, Inc., Elan
Corporation plc and Elan Pharma International Ltd. v. Actavis, Inc. and Actavis
Elizabeth LLC, Civil Action No. 07-CV-5041 (JMA, SDW) (DNJ).
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and promises contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, the Parties agree
as follows:
Article I.
Definitions
Section 1.01 Defined Terms
     As used in this Agreement, the following defined terms have the meanings
described below:
     (a) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the





--------------------------------------------------------------------------------



 



possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities or general partnership or managing member interests, by contract or
otherwise. Without limiting the generality of the foregoing, a Person shall be
deemed to control any other Person in which it owns, directly or indirectly, a
majority of the ownership interests.
     (b) “AG Distributor” shall mean a third party pharmaceutical company that
is taking on the role of distributing Authorized Generic Versions to trade
customers (e.g. wholesalers, retail chains, managed care organizations,
government agencies, pharmacy benefit managers, etc.), which third party
pharmaceutical company shall exclude ordinary trade customers such as
wholesalers.
     (c) “Aggregate Inventory Amount” has the meaning set forth in
Section 4.02(b).
     (d) “Aggregate Wholesaler Amount” has the meaning set forth in
Section 8.17(a).
     (e) “Aggregate Wholesale/Retail Amount” has the meaning set forth in
Section 8.17(b).
     (f) “Agreement” has the meaning set forth in the Preamble to this
Agreement.
     (g) “Alpharma” has the meaning set forth in the Recitals to this Agreement.
     (h) “Alpharma Subsidiary” means each subsidiary of Alpharma owning or
controlling assets or having liabilities relating to the Business.
     (i) “API” means active pharmaceutical ingredient.
     (j) “Assets and Properties” of any Person means all assets and properties
of any kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto,
operated, owned or leased by such Person, including cash, cash equivalents,
accounts and notes receivable, chattel paper, documents, instruments, general
intangibles, real estate, equipment, inventory, goods and intellectual property.
     (k) “Assumed Contract” means (i) each Contract relating to the Product, as
in effect on the Closing Date that is set forth in Section 1.01(k) of the
Seller’s Disclosure Schedule, and (ii) each Contract (or any portion thereof)
that is assumed by the Buyer after the Closing Date pursuant to Section 8.23,
excluding any Excluded Rights under any such Contract (or portion thereof).
     (l) “Assumed Liabilities” means (i) all Liabilities and obligations that
Buyer has expressly assumed or agreed to assume or perform under this Agreement,
(ii) all Liabilities and obligations under or pursuant to the Assumed Contracts
arising after the Closing, other than the Liabilities and obligations listed in
items (ii)-(iv) of the Excluded Liabilities, (iii)

2



--------------------------------------------------------------------------------



 



any obligations of Seller under an Assumed Contract to deliver Product following
the Closing under purchase orders of Persons entered into prior to the Closing
in the ordinary course of business for delivery of Product within thirty
(30) days of the Closing Date and for which Buyer shall receive payment,
(iv) all Liabilities and obligations to pay Rebates attributable to Product
bearing any of Buyer’s NDC numbers, (v) all Liabilities and obligations to pay
GPO Administration Fees and IFF payments attributable to Product bearing any of
Buyer’s NDC numbers, (vi) all Liabilities and obligations to pay Chargebacks
that are submitted to Buyer, Seller, or their respective Affiliates, with
respect to Product bearing any of Buyer’s NDC numbers, (vii) all Liabilities and
obligations relating to recalls or product liability claims or threatened claims
or injuries caused by Product sold by Buyer after the Closing, except to the
extent that such Product was included in Inventory and was defective when
delivered by Seller to Buyer hereunder, (viii) Seller’s obligations under the
Federal Supply Schedule to supply the Product at the prices set forth in the
Federal Supply Schedule after the Closing for the period required by applicable
Law, (ix) Seller’s obligations under Section 340B of the Public Health Services
Act to sell Product at the prices required by applicable Law with respect to
Product sold after the Closing Date, and (x) all other Liabilities and
obligations that (A) arise out of or are related to the Purchased Assets
(including the Regulatory Approval), the Product or the ownership, operation or
conduct of the Business by or on behalf of Buyer, its Affiliates or
(sub)licensees, or their respective successors or assigns, (B) arise after the
Closing, and (C) are not otherwise expressly excluded under this definition.
     (m) “Authorized Generic Version” means any Product that is distributed
under no trademark or under a trademark other than Kadian®.
     (n) “Books and Records” means all files, documents, instruments, papers,
books and records (scientific, developmental, distribution, marketing, financial
or other) owned by Seller and relating to the Product or the Business in the
Territory, including any pricing lists, customer lists, vendor lists, financial
data (including sales histories, sales force call activities and market
studies), Regulatory Documentation, clinical data, safety data, research and
testing data and pharmacology and toxicology data, validation documents and
data, quality control histories, litigation, adverse claims or demands,
investigation information or files, trademark registration certificates,
trademark renewal certificates, and other documentation relating to the
Purchased Assets, the Product or the Regulatory Approval, but excluding any such
items (i) to the extent that any applicable Law prohibits their transfer,
(ii) that were specifically prepared by Seller for the negotiation of this
Agreement, and (iii) to the extent such items are included in the definition of
“Marketing Materials”. The Parties acknowledge and agree that to the extent that
any such Books and Records contain information that relates to any product other
than the Product or to any business or operations of Seller other than the
Business, such Books and Records may be copies and in any event shall be
redacted to delete such information.
     (o) “Business” has the meaning set forth in the Recitals to this Agreement.
     (p) “Business Day” means a calendar day other than Saturday, Sunday or any
other calendar day on which banks located in New York are authorized or
obligated to close.
     (q) “Buyer” has the meaning set forth in the Preamble to this Agreement.

3



--------------------------------------------------------------------------------



 



     (r) “Calendar Quarter” means each successive period of three consecutive
calendar months commencing on January 1, April 1, July 1 and October 1.
     (s) “Chargeback” means a credit, chargeback, reimbursement, purchase
discount or other payment to any pharmaceutical wholesaler or distributor in
connection with the sale of a Product in the United States by such wholesaler or
distributor to a customer at a discount price pursuant to a Contract between
such customer and Seller or Buyer or pursuant to the Federal Supply Schedule or
Section 340B of the Public Health Service Act, 42 U.S.C. Section 201 et. seq..
     (t) “Chargeback Period” has the meaning set forth in Section 8.17(a).
     (u) “Closing” has the meaning set forth in Section 5.01.
     (v) “Closing Date” means the date that the Closing actually occurs as
provided in Section 5.01.
     (w) “Consultant” has the meaning set forth in Section 8.17(a).
     (x) “Contract” means any and all legally binding commitments, contracts,
purchase orders, leases, licenses, security agreements or other agreements,
whether written or oral, including any amendments, supplements or modifications
thereto.
     (y) “Corporate Names” has the meaning set forth in Section 8.05(a).
     (z) “Costs of Goods Sold” means, with respect to any period, Buyer’s actual
direct costs to manufacture, or purchase from a third party, the Product sold in
the Territory during such period, excluding the Purchase Price.
     (aa) “Coupons” means any coupons, vouchers, co-pay cards or similar
promotional incentives distributed by Alpharma or any subsidiary of Alpharma
prior to the Closing Date pursuant to which Alpharma or such subsidiary of
Alpharma is obligated to reimburse or pay a portion of the purchase price of the
Product directly or indirectly to an eligible patient.
     (bb) “Daily Sales Amount” has the meaning set forth in Section 8.17(a).
     (cc) “Daily Utilization Amount” has the meaning set forth in
Section 8.17(b).
     (dd) “Damages” has the meaning set forth in Section 12.02(a).
     (ee) “DEA” means the United States Drug Enforcement Administration, and any
successor agency thereto.
     (ff) “Detail” means a face-to-face contact in which a Buyer sales
representative makes a presentation, including selling message and features and
benefits of the Product, to a medical professional with prescribing authority.

4



--------------------------------------------------------------------------------



 



     (gg) “Direct Cost” means the cost of direct labor and direct materials used
to provide the relevant assistance or service.
     (hh) “Embeda NDA” means New Drug Application 22-321 filed pursuant to the
Federal Food, Drug, and Cosmetic Act and applicable FDA rules and regulations
for marketing authorization of the pharmaceutical product containing morphine
sulfate as an active ingredient, known as Embeda, within the United States
(including all additions, amendments, supplements, extensions and modifications
thereto and the official regulatory files relating thereto).
     (ii) “Encumbrance” means any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, option, right of first refusal,
preemptive right, community property interest or restriction of any nature
(including any restriction on any other asset and any restriction on the
possession or exercise of any attribute or ownership of any asset).
     (jj) “Excluded Assets” means all Assets and Properties of Seller, including
the Licensed Intellectual Property, except the Purchased Assets.
     (kk) “Excluded Liabilities” means all Liabilities of Seller except the
Assumed Liabilities, including (i) all Liabilities and obligations under any
Contract other than the Assumed Contracts, (ii) all Liabilities and obligations
of Seller to pay Rebates and Coupons pursuant to Section 8.16, (iii) all
Liabilities and obligations of Seller to pay GPO Administration Fees and IFF
payments pursuant to Section 8.19, (iv) all Liabilities and obligations of
Seller to pay Chargebacks pursuant to Section 8.18, (v) all Liabilities of
Seller for Taxes with respect to any taxable period, and all Liabilities for
Taxes relating or attributable to the Product, the Business, the Purchased
Assets or the sale, operating or use of any of the foregoing with respect to any
taxable period or portion thereof ending on or prior to the Closing Date, with
any property, ad valorem or similar Taxes allocated to any period that includes
but does not end on the Closing Date on a per diem basis and (vi) any and all
Liabilities of Seller accruing or arising prior to the Closing, including
Liabilities with respect to any claim or action asserted after the Closing to
the extent the conduct giving rise to such claim or action occurred prior to the
Closing.
     (ll) “Excluded Rights” means, with respect to any Assumed Contract, any
rights of any Seller Indemnified Party to seek and obtain defense and
indemnification thereunder from any indemnifying party pursuant to the terms and
conditions of the applicable Assumed Contract based on any Damages incurred by
any Seller Indemnified Party, whether prior to, on or after the Closing Date, to
the extent that such Damages (i) are attributable to occurrences and
circumstances arising prior to the Closing, and (ii) are otherwise subject,
prior to the Closing, to an obligation of defense or indemnity by any
indemnifying party.
     (mm) “Execution Date” has the meaning set forth in the Preamble to this
Agreement.
     (nn) “FDA” means the United States Food and Drug Administration and any
successor agency thereto.

5



--------------------------------------------------------------------------------



 



     (oo) “GAAP” means generally accepted accounting principles, consistently
applied, as applied in the United States.
     (pp) “Generic Product” means a drug product containing morphine sulfate as
its sole active ingredient that refers to the Licensed Product as the
reference-listed drug in an Abbreviated New Drug Application or pursuant to an
application under 21 U.S.C. § 355(b)(2).
     (qq) “Governmental or Regulatory Authority” means any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States or other country, or any supra-national organization, state,
county, city or other political subdivision.
     (rr) “GPO Administration Fee” means any administration, service or similar
fee paid to a group purchasing organization, buying group or similar
organization pursuant to a Contract between Seller or Buyer and such group
purchasing organization, buying group or similar organization relating to the
sale of Product to members of or participants in such group purchasing
organization, buying group or similar organization.
     (ss) “Gross Profit” means, with respect to any period, (i) Net Sales for
such period, less (ii) Cost of Goods Sold for such period, less (iii) an amount
equal to five percent (5%) of Net Sales for such period (as an allowance for
handling and distribution costs).
     (tt) “IFF” means the industrial funding fee payable to the United States
Department of Veterans Affairs in connection with the sale of the Product to the
United States Department of Veterans Affairs under the Federal Supply Schedule,
as in effect from time to time.
     (uu) “Indemnification Claim Notice” has the meaning set forth in
Section 12.02(c).
     (vv) “Indemnified Party” has the meaning set forth in Section 12.02(c).
     (ww) “Indemnifying Party” has the meaning set forth in Section 12.02(c).
     (xx) “Inventory” means all inventory in whole lots of Product owned as of
the Closing by Seller in finished, packaged form, whether held at a location or
facility of Seller (or of any other Person on behalf of Seller) in the
Territory, or in transit within the Territory to or from Seller (or any such
other Person).
     (yy) “Kadian” means pharmaceutical product (i) approved for distribution
under the Regulatory Approval in the Territory in any dosage or form, whether or
not distributed under the Trademark Kadian® or (ii) otherwise marketed or sold
by Seller in the Territory under the Trademark Kadian® as of the Closing Date.
     (zz) “Kadian Patents” means United States patent number 5,202,128, United
States patent number 5,378,474, and United States patent number 5,330,766, and
any continuations, continuations-in-part, divisionals, reexaminations, reissues
and extensions thereof.

6



--------------------------------------------------------------------------------



 



     (aaa) “Knowledge of King” means the actual knowledge of those employees who
hold the position of vice president or are more senior at King that were engaged
in the diligence of acquisition of Alpharma by King, including but not limited
to, the following people, without any duty to conduct an investigation: Eric
Carter, Ken Touw, Brad Knoll, Chris McClendon, James Elrod and Mary Flipse.
     (bbb) “Law” means any federal, state or local law, statute or ordinance, or
any rule, regulation, or published guidelines or pronouncements promulgated by
any Governmental or Regulatory Authority.
     (ccc) “Liability” means any debt, liability, losses, damages, cost,
expenses and obligations of every kind (whether fixed or contingent, known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, or due or to become due), including any liability
for Taxes.
     (ddd) “License Term” means the period commencing on the Closing Date and
ending on the earlier of (i) the date of expiration of the last to expire of the
Licensed Patents and (ii) the date on which a court enters a final decision from
which no appeal has been or can be taken holding that all claims of the Licensed
Patents that would otherwise be infringed by the making, having made, using,
selling, offering for sale or importation of any Licensed Product or Generic
Product are unenforceable or invalid.
     (eee) “Licensed Intellectual Property” means all Product Patents (including
the Kadian Patents), unpatented inventions, know-how, trade secrets, technical
data (including the Seller Data), trade dress, and package designs owned or
controlled by Sellers and their Affiliates that are not exclusively related to
the Product and that would be infringed or violated by the making, having made,
using, selling, offering for sale or importation of the Licensed Product in the
Territory.
     (fff) “Licensed Patents” means United States patent number 5,202,128 and
United States patent number 5,378,474, and any continuations,
continuations-in-part, divisionals, reexaminations, reissues and extensions
thereof.
     (ggg) “Licensed Product” means the Product in the dosage strengths and
formulations approved for distribution in the Territory pursuant to the
Regulatory Approval as of the Closing Date and manufactured in accordance with
the manufacturing process used as of the Closing Date, including, after the
Closing Date, any Minor Changes.
     (hhh) “Marketing Materials” means all market research, marketing plans and
strategies, media plans, advertising, form letters, sales force training
materials, advertising, promotional and marketing data and materials (including
competitor information, product data, market intelligence reports and marketing
and sales statistical programs), advertising and promotional materials and
literature, mailing lists, sales data and detailing reports, reimbursement data,
customer information (including customer sales information, sales forecasting
models, medical educational materials, website content and advertising and
display materials and speakers lists), packaging artwork and television masters,
in each case (i) owned by Seller and used exclusively in connection with the
marketing, advertising and promotion of

7



--------------------------------------------------------------------------------



 



the Product in the Territory that Seller, in its sole discretion, determines to
transfer to Buyer and (ii) to the extent that Seller is able to share such
materials with Buyer without violation of any third party agreement; provided
that “Marketing Materials” shall exclude the labeling of the Product, which
shall be deemed part of the Regulatory Approval.
     (iii) “Material Adverse Effect” means an effect, condition or change that
individually or in the aggregate is materially adverse to the Purchased Assets
taken as a whole or the business, results of operations, or financial condition
of the Business taken as a whole, other than changes in general economic or
market conditions or changes or developments generally affecting the
pharmaceutical industry.
     (jjj) “Merger Agreement” has the meaning set forth in the Recitals to this
Agreement.
     (kkk) “Minor Changes” means changes to the Licensed Product that would not
cause the manufacture, use or sale of the Licensed Product to fall within the
Licensed Intellectual Property owned or controlled by Seller or its Affiliates
after the Closing Date, other than the Kadian Patents.
     (lll) “NDC” means the unique identifying number assigned to a drug product,
including the labeler code, product code and package code, in connection with
the drug listing requirements of Section 510(j) of the Federal Food, Drug, and
Cosmetic Act and applicable FDA rules and regulations.
     (mmm) “Net Sales” means, with respect to any period, the gross sales
recorded by Buyer and its Affiliates or sublicensees, on its books and records,
in accordance with GAAP, for sales of the Product to third parties in the
Territory during such period, less (if not already deducted or reflected in the
amount recorded and to the extent actually allowed by Buyer) (i) trade and
quantity discounts, Rebates, Chargebacks paid by Buyer, GPO Administrative Fees
paid by Buyer, and IFF paid by Buyer and other ordinary course administrative or
promotional fees, (ii) repayments, credits and allowances to customers on
account of ordinary course promotional allowances, rejection, withdrawal,
recall, or return of the Product or on account of retroactive price reductions
affecting the Product, and (iii) customary cash discounts (“fast pay”), which,
in each case ((i), (ii), and (iii)), for the avoidance of doubt, shall be paid
in accordance with GAAP and shall not include write-offs, bad debts or freight,
insurance and handling costs, Taxes and expenses for all activities related to
the distribution of the Product incurred by Buyer. Net Sales with respect to
sales of the Product that are not made on an arm’s length basis or that are made
for consideration other than cash shall be calculated based on the average
per-unit Net Sales of the Product during the applicable period without regard to
such non-arm’s length or non-cash sales. If the Product is sold with other
products on a portfolio basis, any commercially reasonable discounts or other
adjustments with respect to the Product shall be allocated pro rata across all
products in such portfolio based on the non-discounted, non-adjusted price for
each such product. In the event that one or more Authorized Generic Versions are
sold by an AG Distributor, (A) sales from Buyer or its Affiliates to an AG
Distributor shall not be included in Net Sales and (B) such AG Distributor’s
sales to third parties shall be included in Net Sales.

8



--------------------------------------------------------------------------------



 



     (nnn) “Order” means any writ, judgment, decree, injunction, charge, ruling
or similar order of any Governmental or Regulatory Authority (in each such case
whether preliminary or final).
     (ooo) “Party” means either Buyer or Seller. “Parties” means Buyer and
Seller, collectively.
     (ppp) “Patent” means (i) all patents, patent applications and statutory
invention registrations, (ii) any substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, registrations, confirmations,
re-examinations, extensions, supplementary protection certificates and the like,
and any provisional applications, of any such patents, patent application or
statutory invention registrations, (iii) all inventions disclosed in the
foregoing, (iv) all rights therein provided by international treaties and
conventions, and (v) all rights to obtain and file for patents and registrations
thereto anywhere in the Territory.
     (qqq) “Permitted Encumbrance” means (i) any Encumbrance for Taxes not yet
due or delinquent or for those Taxes being contested in good faith by
appropriate proceedings for which adequate reserves have been established and
(ii) any Encumbrance that does not materially detract from the value of, or
interfere with the present use of, the properties or assets it affects.
     (rrr) “Person” means any natural person, corporation, general partnership,
limited partnership, limited liability company, proprietorship, other business
organization, trust, union, association or Governmental or Regulatory Authority.
     (sss) “Product” means Kadian.
     (ttt) “Product Copyrights” means any and all copyrights owned by Seller
relating exclusively to the Product, including copyrights in Marketing Materials
for the Product.
     (uuu) “Product Domain Names” means (i) the domain names set forth in
Section 1.01(uuu) of the Seller’s Disclosure Schedule and (ii) any other domain
name owned by Seller as of the Closing Date the includes the word “Kadian”.
     (vvv) “Product IND” means Investigational New Drug Application 35,553 filed
in accordance with Section 505(i) of the Federal Food, Drug, and Cosmetic Act,
as amended, and applicable FDA rules and regulations (including all additions,
amendments, supplements, extensions and modifications thereto and the official
regulatory files relating thereto).
     (www) “Product Intellectual Property” means the Product Copyrights, Product
Know-How, Product Marks and Product Trade Dress, in each case relating to the
Territory, and the Product Domain Names.
     (xxx) “Product Know-How” means any research and development information,
validation methods and procedures, unpatented inventions, know-how, trade
secrets or technical data (including clinical data and safety data) or
information that exclusively relate to the Product or the Business and are owned
by Seller, other than such know-how that is or becomes the subject of a Patent.

9



--------------------------------------------------------------------------------



 



     (yyy) “Product Mark(s)” means (i) the Trademark “Kadian®” and (ii) such
other Trademark(s) owned by Seller and exclusively used in connection with the
Product.
     (zzz) “Product Patent” means all Patents in the Territory owned or
controlled by Seller that claim the Product or the manufacture, use or sale of
the Product.
     (aaaa) “Product Trade Dress” means the trade dress, package designs,
product inserts, labels and associated artwork owned by Seller that is used
exclusively in connection with the Product, the packaging thereof or the
Business, excluding all Seller Brands used thereon other than the Product Marks.
     (bbbb) “Public Filings” means all of Alpharma’s periodic reports and
registration statements filed or furnished on EDGAR with the Securities and
Exchange Commission under the Securities Exchange Act of 1934 or Securities Act
of 1933.
     (cccc) “Purchase Price” shall have the meaning set forth in
Section 4.01(a).
     (dddd) “Purchased Assets” means: (i) the Assumed Contracts; (ii) the
Marketing Materials; (iii) the Books and Records; (iv) the Regulatory Approval;
(v) the Inventory, (vi) the Product Intellectual Property and (vii) the Product
IND. The Purchased Assets do not include any fixed assets, entities, the Seller
Data or the Licensed Intellectual Property.
     (eeee) “Reasonable Best Efforts” means such prompt, substantial and
persistent efforts as a prudent Person desirous of achieving a result would use
in similar circumstances; provided, that the Parties shall be required to expend
only such resources to achieve such results as are commercially reasonable in
similar circumstances.
     (ffff) “Rebate” means any rebate payable pursuant to (i) state Medicaid or
other state and governmental pharmaceutical assistance programs or
(ii) Contracts between Seller or Buyer and managed care organizations (including
pharmacy benefit management companies, health plans and insurance companies), in
each case relating to utilization of the Product in the United States during any
particular period.
     (gggg) “Rebate Period” has the meaning set forth in Section 8.17(b).
     (hhhh) “Regulatory Approval” means the New Drug Application 20-616 filed
pursuant to Section 505(b)(1) of the Federal Food, Drug, and Cosmetic Act and
applicable FDA rules and regulations for marketing authorization of the Product
within the United States (including all additions, amendments, supplements,
extensions and modifications thereto and the official regulatory files relating
thereto).
     (iiii) “Regulatory Documentation” means (i) registrations or applications
for, or other filings or submissions with respect to, the Regulatory Approval or
the Product, including regulatory compliance reports and other reports, and
other written materials filed as part of or referenced in, the Regulatory
Approval, and the risk management plan with respect to the Product, (ii) any
other filings or submissions with respect to the Product with any Governmental
or Regulatory Authority in the Territory other than the FDA and (iii) written
communications,

10



--------------------------------------------------------------------------------



 



and written summaries and minutes of other communications, with the FDA or other
Governmental or Regulatory Authorities to the extent relating to any of the
foregoing.
     (jjjj) “Seller” means King and, from and after the Closing, shall also
include Alpharma and any subsidiary of Alpharma owning or controlling assets or
having liabilities relating to the Business, jointly and severally, or if the
context so requires individually.
     (kkkk) “Seller Brands” means all Trademarks owned by, licensed to,
controlled by or used by Seller, whether or not registered, including the name
“King”, but excluding the Product Marks and excluding any trade dress rights in
the shape, configuration, coloring or appearance of the Product or its packaging
as sold by Seller before the Closing Date.
     (llll) “Seller Data” means the clinical data, safety data and other
information that is included or referenced in the Regulatory Approval as of the
Closing Date, but excluding the Product Know-How.
     (mmmm) “Seller’s Disclosure Schedule” has the meaning set forth in
Article VI.
     (nnnn) “Seller Indemnified Parties” has the meaning set forth in
Section 12.02(b).
     (oooo) “Solvent” means, with respect to any Person on a particular date,
that at fair valuations, the sum of such Person’s assets is greater than all of
such Person’s debts.
     (pppp) “Tax” means any and all taxes, customs, duties, fees or other like
assessments, charges or Liabilities imposed by any governmental, regulatory or
administrative entity or agency responsible for the imposition of any amount,
including (i) any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, license,
excise, severance, stamp, occupation, premium, property, withholding,
employment, payroll, recapture, environmental or windfall profit tax; (ii) any
Liability for the payment of any amounts of the type described in clause
(i) above as a result of being a member of any affiliated, consolidated,
combined, unitary or other group for any Taxable period; and (iii) any Liability
for the payment of any amounts of the type described in clause (i) or (ii) above
as a result of any express or implied obligation to indemnify any other Person,
and including any liability for taxes of a predecessor or transferor or
otherwise by operation of law.
     (qqqq) “Tax Return” means any return, form, estimate, information statement
or report relating to Taxes, including any attachment, appendix, addendum or
amendment.
     (rrrr) “Territory” means the United States.
     (ssss) “Third Party Claim” has the meaning set forth in Section 12.02(d).
     (tttt) “Toll Manufacturing Agreement” has the meaning set forth in
Section 8.20(a).
     (uuuu) “Trademark” means trademarks, service marks, certification marks,
trade dress, Internet domain names, trade names, product names, company names
and any other source

11



--------------------------------------------------------------------------------



 



identifying symbols, designs, slogans, logos or insignia, whether registered or
unregistered, and all common law rights, applications and registrations
therefor, and all goodwill associated therewith.
     (vvvv) “United States” means the United States of America, its territories
and possessions, including Washington, D.C. and Puerto Rico.
Section 1.02 Construction of Certain Terms and Phrases.
     Unless the context of this Agreement otherwise requires: (a) words of any
gender include each other gender; (b) words using the singular or plural number
also include the plural or singular number, respectively; (c) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (d) the terms “Article” or “Section” refer to the specified
Article or Section of this Agreement; (e) the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or”;
(f) the terms “including” and “includes” mean “including without limitation” and
“includes without limitation,” respectively; and (g) a reference to a Law
includes any amendments or modifications to such Law. Whenever this Agreement
refers to a number of days, such number shall refer to calendar days unless
Business Days are specified.
Article II.
Purchase and Sale of Assets
Section 2.01 Purchase and Sale of Assets
     (a) Subject to the terms and conditions of this Agreement, at the Closing,
Seller shall sell, transfer, convey, assign and deliver to Buyer, and Buyer
shall purchase, acquire and accept from Seller, free and clear of any
Encumbrance, other than a Permitted Encumbrance, all of Seller’s right, title
and interest, as of the Closing, in and to the Purchased Assets.
     (b) From and after the Closing, Seller shall retain all of its right, title
and interest in and to the Excluded Assets and Seller may retain an archival
copy of all Assumed Contracts, Books and Records (or with respect to any Books
and Records that contain information that relates to any product other than the
Product or to any business or operation of Seller and its applicable
subsidiaries other than the Business, the original Books and Records), Marketing
Materials and other documents or materials conveyed hereunder.
     (c) King shall cause Alpharma and each Alpharma Subsidiary to perform all
obligations required of it as a Seller under this Agreement.
     (d) Prior to the Closing, Seller shall use commercially reasonable efforts
to obtain all consents required for the assignment to Buyer of the Contracts
listed on Schedule 1.01(k). If such consent is not obtained prior to the
Closing, (a) Seller shall continue to use commercially reasonable efforts to
obtain such consent and (b) Seller and Buyer shall cooperate in a mutually
agreeable arrangement under which Buyer would obtain the benefits and assume the
obligations under such Contract in accordance with this Agreement, and under
which Seller would enforce for the benefit of the Buyer, with Buyer assuming
Seller’s obligations, any and all rights of Seller against a third party
thereto. To the extent, and only to the extent, that the

12



--------------------------------------------------------------------------------



 



benefits arising therefrom and obligations thereunder have been provided by
alternative arrangements as provided above, such Contract (or any portion
thereof) shall be deemed an Assumed Contract, provided that Buyer shall not be
responsible for any Liabilities (i) arising out of a claim of breach of such
Contract due to the establishment of the alternative arrangements, or (ii)
arising out of such Contract as a result of Seller’s action without Buyer’s
approval in a manner inconsistent with the alternative arrangements.
Article III.
Assumption of Liabilities
Section 3.01 Assumption of Assumed Liabilities
     Subject to the terms and conditions of this Agreement, as of the Closing
Date, Buyer agrees to assume, satisfy, perform, pay and discharge only the
Assumed Liabilities.
Section 3.02 Excluded Liabilities
     Seller shall retain and remain solely responsible for, and shall satisfy,
perform, pay and discharge when due, any and all Excluded Liabilities.
Article IV.
Purchase Price and Payment
Section 4.01 Purchase Price
     As full and complete consideration for the Purchased Assets, Buyer shall:
     (a) pay, or cause to be paid the following amounts (together, the “Purchase
Price”) in immediately available funds by wire transfer into an account
designated by Seller not later than three Business Days prior to the date such
payment is due:
                    (i) not later than forty-five (45) days (or, upon the
certification by Buyer to Seller prior to such forty-fifth (45th) day that it
has not collected sufficient receivables with respect to the Product to enable
it to pay such amount by such forty-fifth (45th) day, fifty-five (55) days)
following the last day of the first Calendar Quarter of 2009, $30,000,000;
                    (ii) not later than thirty (30) days following the last day
of the second Calendar Quarter of 2009, $25,000,000, plus any unpaid amounts
previously payable pursuant to Section 4(a)(i);
                    (iii) not later than thirty (30) days following the last day
of the third Calendar Quarter of 2009, $25,000,000, plus any unpaid amounts
previously payable pursuant to Section 4(a)(ii);
                    (iv) not later than thirty (30) days following the last day
of the fourth Calendar Quarter of 2009, $20,000,000, plus any unpaid amounts
previously payable pursuant to Section 4(a)(iii);

13



--------------------------------------------------------------------------------



 



                    (v) not later than thirty (30) days following the last day
of the first Calendar Quarter of 2010, $20,000,000, plus any unpaid amounts
previously payable pursuant to Section 4(a)(iv); and
                    (vi) not later than thirty (30) days following the last day
of the second Calendar Quarter of 2010, $7,500,000, plus any unpaid amounts
previously payable pursuant to Section 4(a)(v);
provided, however, that no payment pursuant to any of Sections 4.01(a)(i)
through 4.01(a)(vi) following any single Calendar Quarter shall, when combined
with all prior payments made by Buyer pursuant to Section 4.01(a), exceed the
aggregate amount of Gross Profits for the period beginning on January 1, 2009
and ending on the last day of such Calendar Quarter; provided further, however,
that any amount that is not paid by reason of the foregoing proviso shall be
deemed to be “payable” but “unpaid” for the purposes of Section 4(a)(ii) through
Section 4(a)(vi), but in no case shall the application of this proviso cause the
cumulative Purchase Price to exceed the lesser of (A) $127,500,000 and (B) the
Gross Profits for the period from January 1, 2009, through June 30, 2010;
     (b) not later than the date on which the payment in Section 4.01(a)(i) is
due, pay the Aggregate Inventory Amount as determined in accordance with
Section 4.02; and
     (c) assume the Assumed Liabilities at Closing.
Section 4.02 Inventory Payment
     (a) On the day immediately following the Closing Date, representatives of
Buyer and Seller shall count the number of finished packages of the Product
included in Inventory where such Inventory is located.
     (b) The “Aggregate Inventory Amount” shall mean the aggregate cost paid or
payable by Seller to the manufacturer of the Inventory (other than Inventory
with a remaining shelf life of less than twelve (12) months) for all of the
Inventory included in the Purchased Assets.
     (c) Not later than the date on which the payment in Section 4.01(a)(i) is
due, Buyer shall pay to Seller the Aggregate Inventory Amount in immediately
available funds by wire transfer into an account designated by Seller not later
than three (3) Business Days after such count.
Section 4.03 Allocation of Purchase Price
     Promptly following the Closing, Seller and Buyer shall agree in good faith
on an allocation of the Purchase Price among the Purchased Assets. Buyer and
Seller agree (a) to report the sale and purchase of the Purchased Assets for Tax
purposes in accordance with such allocations and (b) not to take any position
inconsistent with such allocations on any of their respective tax returns. All
payments made pursuant to Article XII shall be deemed adjustments to the
Purchase Price.

14



--------------------------------------------------------------------------------



 



Section 4.04 Payment of Sales, Use and Other Taxes
     Buyer shall be solely responsible for all sales, use, transfer, value
added, gross receipts and other similar Taxes, if any, arising out of the sale
by Seller of the Purchased Assets to Buyer pursuant to this Agreement.
Section 4.05 Statements and Audit Rights
     (a) Any payment under Section 4.01(a) that is based upon Gross Profits
shall be accompanied by a statement of the amount of Gross Profits during the
applicable period represented by such payment.
     (b) Buyer shall, and shall cause its sublicensees and AG Distributors, to
maintain at a location in the United States, complete and accurate books and
records in such detail as is necessary to accurately calculate the amounts
payable to Seller under this Agreement. Such books and records shall be
maintained for a period of at least five (5) years after the end of the Calendar
Quarter in which they were generated, or for such longer period as may be
required by applicable Law. Once per each calendar year and for a period of two
(2) years after the end of the second Calendar Quarter of 2010, Seller shall
have the right upon reasonable prior notice to have an independent accounting
firm reasonably acceptable to Buyer audit and examine the relevant books and
records as may be reasonably necessary to determine and/or verify the amount of
payments due hereunder and Buyer’s compliance with its obligations hereunder;
provided, however, that Seller shall not have the right to conduct such an audit
until the expiration of the Licensed Patents. Such audit and examination shall
be conducted and shall take place, and Buyer shall, and shall cause its
Affiliates, sublicensees, AG Distributors and third party distributors of
Authorized Generic Versions to, make such books and records available, during
normal business hours at the facility(ies) where such books and records are
maintained. Each such audit and examination shall be limited to pertinent books
and records for any Calendar Quarter ending not more than twenty-four
(24) months prior to the date of the audit. Before permitting such independent
accounting firm to have access to such books and records, Buyer may require such
independent accounting firm and its personnel involved in such audit to sign a
customary confidentiality agreement in form and substance reasonably acceptable
to Buyer as to any confidential information which is to be provided to such
accounting firm or to which such accounting firm will have access while
conducting the audit under this Section. The independent accounting firm will
prepare and provide to Seller and Buyer a written report stating only whether
the reports submitted and amounts paid pursuant to this Agreement were correct
or incorrect, and the amounts of any discrepancies. In the event that such
report indicates that there was an underpayment or overpayment by Buyer of any
amount to Seller hereunder, Buyer or Seller, as the case may be, shall promptly
(but in no event later than thirty (30) days after its receipt of the
independent accountant’s report so concluding) make payment to the other of the
amount of such underpayment or overpayment. Seller shall bear all costs and
expenses of any such audit, except that if any audit discloses an underpayment
or overpayment by Buyer with respect to any audit period in excess of five
percent (5%) of the aggregate amount required to be paid with respect to such
audit period, all costs and expenses of the audit, including the expenses of the
independent accounting firm, shall be borne and promptly paid by Buyer.

15



--------------------------------------------------------------------------------



 



Article V.
Closing
Section 5.01 Time and Place
     Unless this Agreement is earlier terminated pursuant to Article XIII, the
closing of the transactions contemplated by this Agreement, including the
purchase and sale of the Purchased Assets and the assumption of the Assumed
Liabilities (the “Closing”), shall take place automatically, and the conveyances
to be made at Closing are hereby made by the parties and shall be effective
without any further action by any party, immediately following the satisfaction
or waiver of the conditions set forth in Articles IX and X.
Section 5.02 Deliveries at Closing
     (a) Closing Deliveries by Seller. Effective as of the Closing, Seller
hereby sells, assigns and conveys to Buyer the Purchased Assets and assigns to
the Seller the Assumed Liabilities. Effective as of the Closing, Buyer hereby
accepts the Purchased Assets and assumes and agrees to perform the Assumed
Liabilities. At the Closing, Seller shall deliver or cause to be delivered to
Buyer: a letter from Seller to the FDA duly executed by Seller transferring the
rights to the Regulatory Approval to Buyer; and such bills of sale, assignment
and assumption agreements and other instruments of assignment, conveyance and
transfer as are necessary to effect and confirm the sale, transfer, conveyance,
and assignment of the Purchased Assets and the assumption of the Assumed
Liabilities (provided, however, that the failure to execute or deliver any such
agreement or instrument shall not affect the effectiveness of any sale,
assignment and conveyance and assumption effected hereby, or the obligations of
the parties at Closing). As soon as reasonably practicably following the
Closing, and in any event no later than ten (10) days after the Closing, Seller
shall deliver the Marketing Materials and the Books and Records.
     (b) Closing Deliveries by Buyer. At the Closing, Buyer shall deliver or
cause to be delivered to Seller: a letter from Buyer to the FDA duly executed by
Buyer agreeing to assume certain obligations with respect to the Regulatory
Approval; and such bills of sale, assignment and assumption agreements and other
instruments of assignment, conveyance and transfer as are necessary to effect
and confirm the sale, transfer, conveyance, and assignment of the Purchased
Assets and the assumption of the Assumed Liabilities (provided, however, that
the failure to execute or deliver any such agreement or instrument shall not
affect the effectiveness of any sale, assignment and conveyance and assumption
effected hereby or the obligations of the parties at Closing).
Article VI.
Representations and Warranties of Seller
     Seller represents and warrants to Buyer as of the date of this Agreement,
subject to such exceptions as are specifically disclosed in the disclosure
schedules supplied by Seller to Buyer and attached to this Agreement (the
“Seller’s Disclosure Schedule”), as follows:

16



--------------------------------------------------------------------------------



 



Section 6.01 Organization, Etc.
     King is a corporation duly organized, validly existing and in good standing
under the laws of Tennessee and has all requisite power and authority to own its
assets and carry on its business as currently conducted by it. Alpharma and each
Alpharma Subsidiary is a corporation, limited liability company or partnership
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all requisite power and authority to own
its assets and carry on the Business as currently conducted by it. King,
Alpharma and each Alpharma Subsidiary is duly authorized to conduct its business
and is in good standing in each jurisdiction where such qualification is
required, except for any jurisdiction where failure to so qualify would not
reasonably be expected to have a Material Adverse Effect or materially impair or
delay Seller’s ability to perform its obligations hereunder.
Section 6.02 Authority of Seller
     King has, and at the Closing Alpharma and each Alpharma Subsidiary will
have, all necessary power and authority to enter into this Agreement and to
carry out the transactions contemplated hereby. The execution, delivery and
performance by King of its obligations under this Agreement have been duly and
validly authorized and no additional corporate or shareholder authorization or
consent is required in connection with the execution, delivery and performance
by King of this Agreement. This Agreement has been duly and validly executed and
delivered by King and, when executed and delivered by Buyer, will constitute a
legal, valid and binding obligation of King enforceable against it in accordance
with its terms except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors rights generally, and (b) as limited by Laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
Section 6.03 Consents and Approvals
     (a) No consents, waivers, approvals, Orders or authorizations of, or
registrations, declarations or filings with, any Governmental or Regulatory
Authority are required by or with respect to Seller in connection with the
execution and delivery of this Agreement by Seller or the performance of its
obligations hereunder, except for such consents, waivers, approvals, Orders or
authorizations the failure to obtain which, and such registrations, declarations
or filings the failure to make which, would not reasonably be expected to have a
Material Adverse Effect on the Business or materially impair or delay Seller’s
ability to perform its obligations hereunder.
     (b) No consents, waivers, approvals, or authorizations of, or notices to,
any third party (other than a Governmental or Regulatory Authority) that are
required by or with respect to Seller in connection with the execution and
delivery of this Agreement by Seller or the performance of its obligations
hereunder, except for such consents, waivers, approvals, or authorizations the
failure to obtain which, and such notices the failure to give which, would not
reasonably be expected to have a Material Adverse Effect or materially impair or
delay Seller’s ability to perform its obligations hereunder.

17



--------------------------------------------------------------------------------



 



Section 6.04 Non-Contravention
     The execution and delivery by King of this Agreement does not, and the
performance by Seller of its obligations under this Agreement and the
consummation of the transactions contemplated hereby will not:
     (a) conflict with or violate any provisions of the organization documents
of Seller;
     (b) conflict with or result in a violation or breach of any term or
provision of any Law applicable to King, Alpharma and each Alpharma Subsidiary,
the Business or the Purchased Assets, other than breaches and violations that,
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect or materially impair or delay Seller’s ability to perform its obligations
hereunder; or
     (c) conflict with or result in a breach or default (or an event that, with
notice or lapse of time or both, would constitute a breach or default) under, or
termination of, any Assumed Contract or any other Contract to which Seller is a
party or by which Seller or any of its assets is bound, other than such
conflicts, breaches or defaults as would not reasonably be expected to have a
Material Adverse Effect.
Section 6.05 Solvency
     (a) King, Alpharma and each Alpharma Subsidiary is Solvent.
     (b) No transfer of property is being made by Seller and no obligation is
being incurred by Seller pursuant to this Agreement with the intent to hinder,
delay or defraud either present or future creditors of Seller.
Section 6.06 Title
     Seller will have as of Closing, and upon transfer of the Purchased Assets
to Buyer at Closing as contemplated by this Agreement Buyer shall acquire, good
and marketable title thereto free and clear of any Encumbrance, other than
Permitted Encumbrances.
Section 6.07 Litigation
     To the Knowledge of King, (a) there are no material claims, actions, suits
or proceedings pending or, any investigation by any Governmental or Regulatory
Authority pending against any Seller or any of their respective properties or
rights in connection with the Business or the Purchased Assets, (b) neither
Seller nor any of its respective properties or rights is subject to any
outstanding Order in connection with the Purchased Assets and (c) no third
party, including any of its employees, has any cause for filing, threatening or
contemplating any material claim, action, suit or proceeding or investigation
against any of them in connection with the Business or the Purchased Assets.

18



--------------------------------------------------------------------------------



 



Section 6.08 Purchased Assets
     (a) To the Knowledge of King, there are no pending claims, disputes,
litigation or proceedings challenging any of Seller’s right, title or interest
in, or Seller’s use of, the Purchased Assets and there are no facts which would
provide a basis for any other Person to claim that it owns, possesses or
controls any rights in any of the Purchased Assets.
     (b) A true and complete copy of the executed version of each agreement
listed in Section 1.01(k) of the Seller’s Disclosure Schedule has been provided
to the Buyer prior to execution of this Agreement.
     (c) To the Knowledge of King, Seller is not in breach of any of the Assumed
Contracts listed in Section 1.01(k) of the Seller’s Disclosure Schedule, and no
third party has notified Seller of any breach thereof.
     (d) Except to the extent resulting from any action or inaction by Buyer or
its Affiliates, at the time of delivery to Buyer or its designee, all Inventory
(i) conforms in all respects to the specifications and requirements of the
Regulatory Approval for the Product, (ii) has been stored, transported and
handled in compliance with all current Good Manufacturing Practices applicable
to pharmaceutical products sold in the Territory and (ii) is not adulterated or
misbranded.
Section 6.09 Regulatory
     (a) To the Knowledge of King, and except as disclosed in the Public
Filings, the operation of the Business, including the manufacture, import,
export, testing, development, processing, packaging, labeling, storage,
marketing, and distribution of the Product in the Territory, is and has been in
material compliance for the last three (3) years with all applicable Laws.
     (b) To the Knowledge of King, during the three (3) year period ending on
December 10, 2008, Seller has not had any Product or manufacturing site for the
Product subject to a Governmental or Regulatory Authority (including FDA)
shutdown or import or export prohibition, nor received any FDA Form 483 or other
material Governmental or Regulatory Authority notice of inspectional
observations, “warning letters,” or “untitled letters” with respect to the
Product or the Business or any requests or requirements to make changes to the
Products that if not complied with would reasonably be expected to result in a
material liability to the Seller or the Business.
     (c) To the Knowledge of King, Seller has filed, or caused to be filed, with
the applicable Governmental and Regulatory Authorities all material required
notices and reports, including adverse experience reports, with respect to
manufacture, development, marketing and other commercial exploitation of the
Product in or for the Territory.
     (d) To the Knowledge of King, neither Seller, nor any Person working for or
with Seller in performing or rendering, any activities or services related to
the Business, including the development, use or commercialization of the
Product, has ever been or is currently debarred by the FDA or any other
Governmental or Regulatory Authority, nor has any such

19



--------------------------------------------------------------------------------



 



Person been convicted of any crime or engaged in any conduct that would
reasonably be expected to result in exclusion under 42 U.S.C. Section 1320a-7 or
any similar state law or regulation.
Section 6.10 Brokers
     Seller has not retained any broker in connection with the transactions
contemplated hereunder. Buyer has no, and will have no, obligation to pay any
brokers, finders, investment bankers, financial advisors or similar fees in
connection with this Agreement or the transactions contemplated hereby by reason
of any action taken by or on behalf of Seller.
Section 6.11 No Other Representations and Warranties
     EXCEPT FOR THE REPRESENTATIONS OR WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT, SELLER DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS
OR IMPLIED, ORAL OR WRITTEN, WITH REGARD TO THE PRODUCT, THE PURCHASED ASSETS
AND THE BUSINESS, INCLUDING THE FUTURE PROFITABILITY OF THE PURCHASED ASSETS,
THE PRODUCT OR THE BUSINESS, AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NON-INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS.
Article VII.
Representations and Warranties of Buyer
     Buyer represents and warrants to Seller as of the date of this Agreement,
subject to such exceptions as are specifically disclosed in the disclosure
schedule supplied by Buyer to Seller and dated as of the date of this Agreement,
if any, as follows:
Section 7.01 Corporate Organization
     Buyer is a limited liability company duly organized, validly existing and
in good standing under the laws of Delaware and has all requisite power and
authority to own its assets and carry on its business as currently conducted by
it. Buyer is duly authorized to conduct its business and is in good standing in
each jurisdiction where such qualification is required, except for any
jurisdiction where failure to so qualify could not reasonably be expected,
individually or in the aggregate, to materially impair or delay Buyer’s ability
to perform its obligations hereunder.
Section 7.02 Authority of Buyer
     Buyer has all necessary power and authority to enter into this Agreement
and to carry out the transactions contemplated hereby. The execution, delivery
and performance by Buyer of this Agreement have been duly and validly authorized
and no additional corporate or shareholder authorization or consent is required
in connection with the execution, delivery and performance by Buyer of this
Agreement. This Agreement has been duly and validly executed and delivered by
Buyer and, when executed and delivered by Seller, will constitute a legal, valid
and binding obligation of Buyer enforceable against it in accordance with its
terms except (a) as

20



--------------------------------------------------------------------------------



 



limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other Laws of general application affecting enforcement of creditors’ rights
generally, and (b) as limited by Laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
Section 7.03 Consents and Approvals
     No consents, waivers, approvals, Orders or authorizations of, or
registrations, declarations or filings with, any Governmental or Regulatory
Authority are required by Buyer in connection with the execution and delivery of
this Agreement by Buyer or the performance of its obligations hereunder.
Section 7.04 Non-Contravention
     The execution and delivery by Buyer of this Agreement does not, and the
performance by it of its obligations under this Agreement and the consummation
of the transactions contemplated hereby will not:
     (a) conflict with or violate any provision of the organizational documents
of Buyer;
     (b) assuming the receipt of all Buyer governmental consents, conflict with
or result in a violation or breach of any term or provision of any Law
applicable to Buyer; or
     (c) conflict with or result in a breach or default (or an event that, with
notice or lapse of time or both, would constitute a breach or default) under, or
termination of, any Contract to which Buyer is a party or by which Buyer or any
of its assets is bound, other than such conflicts, breaches or defaults as would
not reasonably be expected to or materially impair or delay Buyer’s ability to
perform its obligations hereunder.
Section 7.05 Solvency
     (a) Buyer is Solvent.
     (b) No transfer of property is being made by Buyer and no obligation is
being incurred by Buyer pursuant to this Agreement with the intent to hinder,
delay or defraud either present or future creditors of Buyer.
Section 7.06 Brokers
     Buyer has not retained any broker in connection with the transactions
contemplated hereunder. Seller has no, and will have no, obligation to pay any
brokers, finders, investment bankers, financial advisors or similar fees in
connection with this Agreement or the transactions contemplated hereby by reason
of any action taken by or on behalf of Buyer.

21



--------------------------------------------------------------------------------



 



Section 7.07 No Other Representations and Warranties
     EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT,
BUYER HEREBY DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES WHETHER EXPRESS
OR IMPLIED, ORAL OR WRITTEN.
Article VIII.
Covenants of the Parties
Section 8.01 Reasonable Best Efforts
     Each Party shall use its Reasonable Best Efforts to take, or cause to be
taken, all action, or to do, or cause to be done, all things necessary, proper
or advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement and to cause the conditions to the
obligations of the other Party to consummate the transactions contemplated
hereby to be satisfied, including (a) obtaining all consents and approvals of
all Persons and Governmental or Regulatory Authorities and removing any
injunctions or other impairments or delays that are necessary, proper or
advisable to the consummation of the transactions contemplated by this Agreement
and (b) furnishing upon request to each other such information as is required in
connection with the foregoing.
Section 8.02 Cooperation and Transition
     (a) Each Party shall cooperate fully with the other in preparing and filing
all notices, applications, submissions, reports and other instruments and
documents that are necessary, proper or advisable under applicable Laws to
consummate and make effective the transactions contemplated by this Agreement,
including Seller’s cooperation in the efforts of Buyer to obtain any consents
and approvals of any Governmental or Regulatory Authority required for Buyer to
be able to own the Purchased Assets.
     (b) For a period of seventy (70) days following the Closing, Seller shall
provide to Buyer, at Seller’s expense, (i) such services in connection with the
transition of the marketing and sale of the Product from Seller to Buyer as
Buyer may reasonably request, including with respect to regulatory affairs,
pharmacovigilance, customer service, and risk management programs and related
processes, provided that such services can be provided by Seller without
unreasonable burden (such as the engagement of additional employees or securing
of services from independent contractors) to Seller and without unreasonable
interference with Seller’s ongoing operations, and (ii) reasonable access to
appropriate personnel in order to effect an orderly and rapid transition of
material commercial information related to the conduct by Seller of the
Business.
Section 8.03 Public Announcements
     Each of Seller and Buyer agrees that, prior and subsequent to the Closing,
it and its representatives shall keep the terms of this Agreement confidential
and shall not disclose such information to any other Person (except as necessary
to carry out the express terms of this Agreement or to the extent such
information becomes public information or generally available

22



--------------------------------------------------------------------------------



 



to the public through no fault of such Party or its Affiliates) without the
prior written consent of the other Party (which shall not be unreasonably
withheld), unless such Party has been advised by counsel that disclosure is
required to be made under applicable Law or the requirements of a national
securities exchange or another similar regulatory body (in which event such
Party shall, upon request of the non-disclosing Party, exercise its Reasonable
Best Efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded to the information so disclosed).
Section 8.04 Bulk Sales
     Buyer and Seller waive compliance with all bulk sales Laws applicable to
the transactions contemplated by this Agreement.
Section 8.05 Corporate Names
     (a) Buyer shall have the right, but not the obligation, to sell the
Inventory using applicable NDC numbers of Seller or Seller Brands that are
incorporated into the Inventory or otherwise included on the label or labeling
for the Inventory at time of delivery to Buyer or its designee (“Corporate
Names”), and Seller hereby grants Buyer a limited, non-exclusive, royalty-free
license under Seller’s right, title and interest in the Corporate Names,
effective from and after the Closing Date until the first anniversary of the
Closing Date, to market, promote and sell the Inventory. Buyer shall use its
Reasonable Best Efforts to obtain its own NDC numbers for the Product promptly
following the Closing. For clarity, Buyer shall not use any Corporate Names on
any Product other than Inventory.
     (b) Buyer may use, copy, reproduce, modify, display, perform, execute,
distribute, translate into any language or form, and prepare derivative works
(and take all of the above actions with respect to such derivative works) of any
Marketing Materials included in the Purchased Assets (and Buyer shall be the
owner of, and have all title to any copyrights in such derivative works created
by or for Buyer); provided, that Buyer uses its own name (or the name of its
licensee or designee) on such materials and completely removes all Seller
Corporate Names and logos from, or completely covers all Corporate Names on,
such materials; and provided further, that Buyer acknowledges and agrees that
Seller shall have no Liability arising out of or in connection with Buyer’s or
its Affiliates’ use of such Marketing Materials.
Section 8.06 Regulatory Matters
     (a) As soon as practicable following the Closing Date, but in any event no
later than ten (10) days after the Closing Date, Seller shall transfer the
Regulatory Documentation to Buyer, at Seller’s expense. In addition to closing
deliveries in accordance with Section 5.02, each Party shall promptly after
Closing submit to the FDA and any other Governmental or Regulatory Authorities
any other documentation and applications required to effect or provide notice of
such transfer required under applicable Laws, including 21 C.F.R. § 314.72.
     (b) Subject to Section 8.07(a), and except as otherwise provided in
Section 8.02, from and after the Closing, Buyer, at its cost, shall be solely
responsible and liable (provided, however, that Seller shall remain responsible
and liable for all Excluded Liabilities)

23



--------------------------------------------------------------------------------



 



for (i) taking all actions, paying all fees and conducting all communication
with the appropriate Governmental or Regulatory Authority required by Law in
respect of the Regulatory Approvals or the Regulatory Documentation, including
preparing and filing all reports (including adverse drug experience reports)
with the appropriate Governmental or Regulatory Authority, (ii) taking all
actions and conducting all communication with third parties in respect of the
Product (whether sold before or after Closing), including responding to
(A) complaints in respect thereof, including complaints related to tampering or
contamination, and (B) all medical information requests, and (iii) investigating
all complaints and adverse drug experiences in respect of the Product (whether
sold before or after Closing).
Section 8.07 Product Returns
     (a) Buyer shall accept and process all returns of Product following the
Closing and disburse refunds and credits in respect thereof to third parties
(whether such Product was sold before or after Closing) in accordance with the
return policy in place for the Product at the time of sale and applicable Laws.
Seller shall reimburse Buyer for all reasonable, documented costs and expenses
incurred by Buyer in connection with (i) Product sold prior to Closing (as
determined by lot numbers) that is returned any time after Closing due to
defect, damage or shipping errors or (ii) Product sold prior to Closing (as
determined by lot numbers) that is returned due to expiration during the period
commencing on the Closing Date and ending twenty-four (24) months thereafter.
For purposes of this Section 8.07, the calculation of Buyer’s reasonable costs
and expenses incurred in connection with Products returned shall be equal to
Buyer’s actual costs and expenses of Products returned (including refunds and
credits). From and after the date of this Agreement, neither Buyer nor Seller
shall initiate or encourage any acceleration of or delay in the return of the
Product.
     (b) Promptly after the Closing, and except as may otherwise be provided in
Section 8.02, Seller and Buyer shall provide written notice to all Persons to
which Product was sold by Seller during the twelve (12) months prior to Closing
stating that the Business has been purchased by Buyer and that Seller no longer
accepts returns of Product, and directing such Persons to contact Buyer in
connection with returns, purchase orders and all other inquiries regarding the
Product.
Section 8.08 Further Assurances
     (a) On and after the Closing, Seller shall from time to time, at the
request of Buyer, execute and deliver, or cause to be executed and delivered,
such other documents or instruments of conveyance and transfer and take such
other actions as Buyer may reasonably request, in order to carry out the
provisions of this Agreement or more effectively consummate the transactions
contemplated hereby and to vest in Buyer good and marketable title to the
Purchased Assets (including assistance in the collection or reduction to
possession of any of the Purchased Assets).
     (b) On and after the Closing, Buyer shall from time to time, at the request
of Seller, take such actions as Seller may reasonably request, in order to more
effectively consummate the transactions contemplated hereby, including Buyer’s
assumption of the Assumed Liabilities.

24



--------------------------------------------------------------------------------



 



Section 8.09 Government Price Reporting Obligations
     (a) As soon as practicable following the Closing, Seller will modify its
Pharmaceutical Pricing Agreement with the Department of Veterans Affairs to
remove the Product, and post-Closing Buyer will be responsible for all Veterans
Health Care Act obligations related to the Product. The Parties shall cooperate
fully to add the Product to Buyer’s agreement with the Department of Veterans
Affairs. Seller will provide all information needed by the Buyer to price its
product for the remainder of calendar year 2008, as well as all information
needed to calculate and report the quarterly and annual non-FAMP and the annual
Federal Ceiling Price for the Product pursuant to the Veterans Health Care Act
of 1992. Seller shall indemnify Buyer pursuant to Article 12 from and against
any and all Damages incurred by any or all of the Buyer Indemnified Parties to
the extent arising or resulting from errors or omissions in such information.
     (b) Buyer agrees to provide to Seller, on a monthly and quarterly basis,
all pricing submissions, fully calculated, that are required under applicable
Law to be submitted by Seller to comply with its price reporting obligations
with respect to the Product pursuant to Section 1927 of the Social Security Act,
as amended by the Deficit Reduction Act of 2005 (Pub. L. No. 109-171). Buyer
shall provide such submissions to Seller no later than twenty (20) days
following the end of each month. Further, the parties agree to cooperate to
facilitate compliance with such price reporting obligations with respect to the
Product, including any price reporting obligations that may be enacted
subsequent to the Closing Date under applicable Law. Seller agrees to hold
confidential and not to disclose to any third party (except as required by
applicable Law) pricing data and submissions furnished by Buyer pursuant to this
Section 8.09(b). Further, Seller agrees not to use such data or submissions for
any purpose other than meeting its price reporting obligations under applicable
Law and shall implement procedures to limit the personnel who may have access to
such data to those employees, contractors and agents of Seller who have a need
to know such information and solely to the extent reasonably necessary to
facilitate such reporting, which employees, contractors or agents shall in no
event include any employee, contractor or agent with responsibility for the
pricing, marketing or sale of Avinza. Nothing herein shall be construed to
relieve Buyer of any duty that it may have to report pricing data with respect
to the Product pursuant to applicable Law. Buyer shall certify to Seller that,
to the best of Buyer’s knowledge, the results included in each such submission
fall with the applicable guidelines provided by the Centers for Medicare and
Medicaid Services (CMS), to the extent such a certification is required to
accompany their submission to CMS by the Seller, and Buyer shall indemnify
Seller pursuant to Article 12 from and against any and all Damages incurred by
any or all of the Seller Indemnified Parties to the extent arising or resulting
from errors or omissions in such information.
Section 8.10 Kadian Patent License
     (a) Effective upon the Closing:
                    (i) Seller hereby grants to Buyer and its Affiliates an
exclusive, irrevocable, perpetual, sublicensable, fully paid up, royalty-free
license under the Licensed Intellectual Property solely to use, make,
distribute, offer for sale, promote, advertise, sell,

25



--------------------------------------------------------------------------------



 



import, export, or have used, made, distributed, offered for sale, promoted,
advertised, sold, imported, or exported the Licensed Product in the Territory;
and
                    (ii) Seller hereby grants to Buyer and its Affiliates an
exclusive, irrevocable, perpetual, sublicensable, fully paid up, royalty-free
license under the Kadian Patents solely to use, make, distribute, offer for
sale, promote, advertise, sell, import, export, or have used, made, distributed,
offered for sale, promoted, advertised, sold, imported, or exported the Product
in the Territory.
     (b) In furtherance of the foregoing:
                    (i) Seller shall not, and shall cause its Affiliates not to,
grant to any third party a license under the Licensed Patents to make, have
made, import, use, sell, or offer for sale any Licensed Product or Generic
Product in the Territory during the License Term.
                    (ii) During the License Term, each Party shall promptly
notify the other Party in writing of (A) any declaratory judgment action or
other proceeding asserting the non-infringement, invalidity or unenforceability
of any Licensed Patent in the Territory in connection with a Licensed Product or
Generic Product by a third party, or (B) any “Paragraph IV Certification” under
the Hatch-Waxman Act, including any certification under 21 U.S.C. §
355(b)(2)(A)(iv) or § 355(j)(2)(A)(vii)(IV) (or any amendment or successor
statute thereto) of which it becomes aware asserting that any Licensed Patent is
invalid, unenforceable or will not be infringed by the manufacture use or sale
of any Generic Product in the Territory by a third party. Seller shall have the
sole right to and, during the License Term shall be obligated to, bring and
prosecute in good faith, on behalf of Seller and Buyer, for purposes of
protecting Buyer’s exclusive rights under the exclusive license, an infringement
action against such third party and/or defend such declaratory judgment action
or other proceeding brought by the third party through counsel of Seller’s
choosing, and Buyer, at its expense, agrees to provide all reasonable
cooperation in connection with such an action as Seller may request. With regard
to such foregoing infringement action that Seller is obligated to bring, Seller
shall, in each instance, bring such action within forty-five (45) days of
receiving a notification of a “Paragraph IV Certification” under 21 U.S.C. §
355(j)(2)(A)(vii)(IV). All recoveries from such an action that Seller is
obligated to bring that are attributable to an infringement related to Licensed
Products or Generic Products shall be first allocated to reimburse the Seller
for its costs and expenses in bringing or defending such action, and the
remainder shall belong to Buyer and, to the extent attributable to lost sales of
Products, constitute Net Sales. All other recoveries from any such action that
Seller is obligated to bring shall be retained by Seller. In no case during the
License Term may Seller enter into any settlement or consent judgment or other
voluntary disposition of such an action that Seller is obligated to bring
without Buyer’s prior written consent, which shall not be unreasonably withheld
or delayed, that: (1) limits Buyer’s rights under the Licensed Patents,
(2) makes any admission of the invalidity, unenforceability or non-infringement
of the Licensed Patents with respect to any Licensed Product or Generic Product,
(3) subjects Buyer to an injunction or other equitable relief, (4) purports to
grant a license under the Licensed Patents to any third party to make, use or
sell any Licensed Product or Generic Product.
     (c) Effective upon the Closing, Seller hereby grants to Buyer and its
Affiliates a non-exclusive, irrevocable, perpetual, fully paid-up, royalty-free
right and license to use and

26



--------------------------------------------------------------------------------



 



reference the Seller Data to the extent necessary to maintain the Regulatory
Approval, which right and license shall be transferable to any subsequent owner
of the Regulatory Approval.
     (d) Seller hereby covenants to Buyer that from and after the Closing Seller
and its Affiliates shall not join, file, prosecute or maintain any suit, in law
or equity, against Buyer or its Affiliates claiming that the research,
development, manufacture, use, import, export, distribution or sale of the
Product by Buyer or its Affiliates infringes the Kadian Patents.
     (e) Seller hereby covenants to Buyer that from and after the Closing Seller
and its Affiliates shall not join, file, prosecute or maintain any suit, in law
or equity, against Buyer or its Affiliates claiming that the research,
development, manufacture, use, import, export, distribution or sale of the
Licensed Product by Buyer or its Affiliates infringes the Product Patents.
     (f) As a condition to the assignment, transfer or license of any of the
Product Patents to a third party by Seller or its Affiliates, such third party
shall agree to provide to Buyer a covenant not to sue at least as protective as
those set forth in the foregoing clauses (d) and (e).
     (g) With respect to any Product Patents licensed to Seller or its
Affiliates as to which Seller or its Affiliates do not control the right of
prosecution of any legal action, from and after the Closing Seller and its
Affiliates shall not actively induce, assist or participate in any legal action
or proceeding relating to the Licensed Product against Buyer unless required by
Law or Contract (which Contract shall not be solicited or entered into for the
purpose of circumventing any rights granted to Buyer hereunder).
     (h) Upon the reasonable request of Buyer and with reasonable notice to
Seller, from and after the Closing, Seller shall provide in a timely manner to
Buyer, at no greater than Seller’s Direct Cost, assistance of knowledgeable
employees of Seller and its Affiliates in defending against, responding to or
otherwise participating in any litigation related to the Product Intellectual
Property.
     (i) Effective upon the Closing, Buyer hereby grants to Seller and its
Affiliates a non-exclusive, irrevocable, perpetual, fully paid-up, royalty-free
right and license to reference the Regulatory Approval and other Regulatory
Documentation in the Embeda NDA solely to the extent that the Regulatory
Approval and other Regulatory Documentation are referenced in the Embeda NDA as
of the Closing Date (the “Right of Reference”). As a condition to the
assignment, transfer or license of any of the Regulatory Approval or other
Regulatory Documentation to a third party by Buyer or its Affiliates, such third
party shall agree to grant to Seller and its Affiliates the foregoing right and
license. Any and all use of the Right of Reference is without any representation
or warranty of any kind from Buyer, and Seller waives any and all warranties of
any kind including any express or implied warranty, whether oral or written,
including any implied warranty of the merchantability or fitness for a
particular purpose.
     (j) Except as expressly set forth herein, no right or license is granted
hereby with respect to any Trademark, copyright, Patent or other intellectual
property of Seller or its Affiliates.

27



--------------------------------------------------------------------------------



 



     (k) Except as expressly set forth herein, no right or license is granted
hereby with respect to any Trademark, copyright, Patent or other intellectual
property of Buyer or its Affiliates.
Section 8.11 DEA Notification
     Buyer and Seller shall, as required by Law, notify the DEA that, as of the
Closing Date, Buyer is or will be marketing and selling the Product in the
United States either directly or indirectly through one or more authorized
distributors. As required by Law, each of Buyer and each such authorized
distributor, as applicable, shall obtain a valid registration(s) with the DEA
permitting Buyer or such authorized distributor, as applicable, to receive,
hold, store, ship and sell the Product in the United States.
Section 8.12 Representations True
     King shall not knowingly or intentionally take any action or knowingly or
intentionally omit to take any action to the extent such action or omission
would result in any of its representations or warranties being inaccurate or
incorrect in any material respect as if given on and as of the Closing Date.
Section 8.13 Confidentiality; Non-Public Purchased Assets
     (a) Each Party shall use its Reasonable Best Efforts to maintain and assure
the confidentiality of the confidential information of the other Party hereto.
In the event that a Party receives a request to disclose all or any part of the
other Party’s confidential information under the terms of a valid and effective
subpoena or order issued by a court of competent jurisdiction or by any other
Governmental or Regulatory Authority, such Party agrees to: (i) promptly notify
the other Party of the existence, terms and circumstances surrounding such a
request, so that the other Party may seek an appropriate protective order and/or
waive compliance with the provisions of this Agreement; (ii) provide the other
Party full and complete cooperation to seek an appropriate order or remedy;
(iii) cooperate with the other Party in obtaining reliable assurances that
confidential treatment will be accorded to the disclosed confidential
information if disclosure of such confidential information is required; and
(iv) limit disclosure of the confidential information to only that part
necessary to comply with the request.
     (b) Notwithstanding that Seller disclosed the Purchased Assets to Buyer,
all non-public information within the Purchased Assets shall be considered, from
and after the Closing Date, the confidential information of Buyer. Unless and
until this Agreement terminates or expires without Closing, (i) Seller will keep
all non-public information in its possession within the Purchased Assets or
related to Buyer and disclosed to Seller pursuant to this Agreement or in
connection with the negotiation hereof confidential and will not disclose such
non-public information within the Purchased Assets or related to Buyer and
disclosed to Seller pursuant to this Agreement or in connection with the
negotiation hereof to third parties who are not under confidentiality
obligations adequate to maintain the confidentiality thereof, except for such
disclosures as may be required to comply with applicable Laws or the rules of a
national securities exchange, and (ii) before permitting any Person to receive
non-public information or undertake any activity in connection with Purchased
Assets, Seller shall obtain a signed

28



--------------------------------------------------------------------------------



 



agreement from each Person undertaking to maintain the confidentiality of all
non-public information within the Purchased Assets.
Section 8.14 Filings
     (a) The Parties specifically agree to promptly prepare and file any
required filings under the Medicare Prescription Drug, Improvement, and
Modernization Act of 2003, with respect to the transactions contemplated hereby
to the extent required by applicable Law.
     (b) Each of the Parties shall furnish to the other such information and
assistance as the other Party may reasonably request in connection with the
preparation of any filings or submissions contemplated in Section 8.14(a) and
provide the other with copies of all correspondence, filings or communications
(or memoranda setting forth the substance thereof) between such Party or any of
its representatives, on the one hand, and the applicable Governmental or
Regulatory Authority, on the other, with respect to this Agreement and the
transactions contemplated hereby.
Section 8.15 Recalls.
     (a) From and after the Closing Date, Buyer, at its cost (subject to clause
(c) below), shall be solely responsible and liable for conducting all voluntary
and involuntary recalls or market withdrawals of units of the Product (whether
sold before or after Closing), including (i) recalls required by any
Governmental or Regulatory Authority and (ii) voluntary recalls and market
withdrawals of Product sold prior to Closing or Product included in Inventory
that was defective when delivered to Buyer hereunder that are deemed necessary
by Seller in its reasonable discretion. Seller promptly shall notify Buyer in
the event that a recall of Product sold prior to Closing or Product included in
Inventory that was defective when delivered to Buyer hereunder is necessary and
Seller shall, and shall cause its relevant Affiliates to, cooperate with Buyer’s
reasonable requests and use Reasonable Best Efforts to assist Buyer in
implementing and effecting such recall or market withdrawal.
     (b) Notwithstanding the foregoing, Seller (or an Affiliate designated by
Seller) shall have the right at its expense to conduct any recall or market
withdrawal of Product sold prior to Closing or Product included in Inventory if
Seller determines that significant health and safety concerns require that
Seller or its Affiliates conduct such recall or market withdrawal; provided that
prior to initiating any such recall or market withdrawal, Seller shall consult
in good faith with Buyer to determine how such recall or market withdrawal shall
be implemented. Buyer shall use Reasonable Best Efforts to cooperate with
Seller’s and its Affiliates’ reasonable requests and assist Seller and its
Affiliates in implementing and effecting such recall or market withdrawal.
     (c) Seller promptly shall reimburse Buyer for all reasonable, documented
costs incurred by Buyer in connection with any recall or market withdrawal
(i) of Product sold prior to Closing or Product included in Inventory that was
defective when delivered to Buyer hereunder or (ii) otherwise required by Seller
pursuant to Sections 8.15(a) or (b) above.

29



--------------------------------------------------------------------------------



 



Section 8.16 Rebates and Coupons
     (a) As between Buyer and Seller, Seller shall be responsible for and pay
all Rebates relating to utilization of the Product prior to and during the
Rebate Period; provided that if the Rebate Period ends on a day other than the
last day of a Calendar Quarter, the amount of Rebates payable by Seller pursuant
to this Section 8.16 with respect to utilization of the Product during the
Calendar Quarter in which the Rebate Period ends shall be equal to (a) the
aggregate amount of all Rebates relating to utilization of the Product during
such Calendar Quarter, multiplied by (b) a fraction, the numerator of which is
the number of days from and including the first day of such Calendar Quarter
through and including the last day of the Rebate Period and the denominator of
which is the total number of days in such Calendar Quarter. As between Buyer and
Seller, Buyer shall be responsible for and pay all Rebates relating to
utilization of the Product after the Rebate Period; provided that if the Rebate
Period ends on a day other than the last day of a Calendar Quarter, the amount
of Rebates payable by Buyer pursuant to this Section 8.16 with respect to
utilization of the Product during the Calendar Quarter in which the Rebate
Period ends shall be equal to (x) the aggregate amount of all Rebates relating
to utilization of the Product during such Calendar Quarter, multiplied by (y) a
fraction, the numerator of which is the number of days from and including the
day immediately following the last day of the Rebate Period through and
including the last day of such Calendar Quarter and the denominator of which is
the total number of days in such Calendar Quarter. Buyer shall not enter into
any Contract requiring payment of a Rebate during the Rebate Period except in
the ordinary course of business and consistent with Seller’s past practices
regarding the amount of Rebates. Notwithstanding anything herein to the
contrary, in no event shall Seller be liable for, and Buyer shall be solely
responsible for and shall pay all rebates relating to utilization of any Product
bearing Buyer’s NDC number.
     (b) As between Buyer and Seller, Seller shall be responsible for and pay
all obligations under and pursuant to Coupons relating to utilization of the
Product prior to and during the Rebate Period. As between Buyer and Seller,
Buyer shall be responsible for and pay all obligations under and pursuant to
Coupons relating to utilization of the Product after the Rebate Period; provided
that Buyer’s aggregate liability pursuant to Coupons shall not exceed $60,000.
Section 8.17 Chargeback and Rebate Period
     (a) Promptly after the Closing Date, Buyer and Seller jointly shall select
a third party consultant (the “Consultant”) which shall determine the quantity
of Product owned by all wholesalers in the Territory as of the Closing Date (the
“Aggregate Wholesaler Amount”) and the average amount of Product sold by such
wholesalers per day in the thirteen (13) weeks immediately preceding the Closing
Date (the “Daily Sales Amount”). The “Chargeback Period” means the period
commencing on the Closing Date and ending the number of days thereafter equal to
the Aggregate Wholesaler Amount divided by the Daily Sales Amount.
     (b) The Consultant also shall determine the quantity of Product owned by
all wholesalers and retailers in the Territory as of the Closing Date (the
“Aggregate Wholesale/Retail Amount”) and the average amount of Product utilized
per day in the thirteen (13) weeks immediately preceding the Closing Date (the
“Daily Utilization Amount”). The

30



--------------------------------------------------------------------------------



 



Rebate Period” means the period commencing on the Closing Date and ending the
number of days thereafter equal to the Aggregate Wholesale/Retail Amount divided
by the Daily Utilization Amount.
     (c) The Parties shall bear equally the fees and expenses of the Consultant.
Section 8.18 Chargebacks
     As between Buyer and Seller, Seller shall be responsible for and pay all
Chargebacks that are submitted by wholesalers and other distributors to either
Seller and its Affiliates or Buyer prior to and during the Chargeback Period. As
between Buyer and Seller, Buyer shall be responsible for and pay all Chargebacks
submitted by wholesalers and other distributors to either Seller and its
Affiliates or Buyer after the Chargeback Period. Buyer shall not enter into any
Contract requiring payment of a Chargeback during the Chargeback Period except
in the ordinary course of business and consistent with Seller’s past practices
regarding the amount of Chargebacks. Notwithstanding anything herein to the
contrary, in no event shall Seller be liable for, and Buyer shall be solely
responsible for and shall pay, any and all Chargebacks with respect to Product
bearing Buyer’s NDC number.
Section 8.19 GPO Administration Fees and IFF Payments
     As between Buyer and Seller, Seller shall be responsible for and pay all
GPO Administration Fees and IFF payments relating to sales of the Product during
the Chargeback Period; provided that if the Chargeback Period ends on a day
other than the last day of a Calendar Quarter, the amount of GPO Administration
Fees and IFF payments payable by Seller pursuant to this Section 8.19 with
respect to sales of the Product during the Calendar Quarter in which the
Chargeback Period ends shall be equal to (a) the aggregate amount of all GPO
Administration Fees and IFF payments relating to sales of the Product during
such Calendar Quarter, multiplied by (b) a fraction, the numerator of which is
the number of days from and including the first day of such Calendar Quarter
through and including the last day of the Chargeback Period and the denominator
of which is the total number of days in such Calendar Quarter. As between Buyer
and Seller, Buyer shall be responsible for and pay all GPO Administration Fees
and IFF payments relating to sales of the Product after the Chargeback Period;
provided that if the Chargeback Period ends on a day other than the last day of
a Calendar Quarter, the amount of GPO Administration Fees and IFF payments
payable by Buyer pursuant to this Section 8.19 with respect to sales of the
Product during the Calendar Quarter in which the Chargeback Period ends shall be
equal to (x) the aggregate amount of all GPO Administration Fees and IFF
payments relating to sales of the Product during such Calendar Quarter,
multiplied by (y) a fraction, the numerator of which is the number of days from
and including the day immediately following the last day of the Chargeback
Period through and including the last day of such Calendar Quarter and the
denominator of which is the total number of days in such Calendar Quarter. Buyer
shall not enter into any Contract requiring payment of a GPO Administration Fee
during the Chargeback Period except in the ordinary course of business and
consistent with Seller’s past practices regarding the amount of GPO
Administration Fees. Notwithstanding anything herein to the contrary, in no
event shall Seller be liable for, and Buyer shall be solely responsible for and
shall pay any and all GPO Administration Fees and IFF payments relating sales of
any Product bearing Buyer’s NDC number.

31



--------------------------------------------------------------------------------



 



Section 8.20 Manufacturing Agreements
     (a) Effective as of the Closing, the Toll Manufacturing Agreement, dated as
of December 19, 2005, by and between Alpharma Branded Products Division Inc. and
Buyer (formerly Purepac Pharmaceutical Co.), as amended (the “Toll Manufacturing
Agreement”) shall terminate; provided that to the extent any surviving
provisions therein are inconsistent with the terms of this Agreement, the terms
of this Agreement shall govern. Additionally, following the Closing the Parties
agree to negotiate in good faith to amend any surviving provisions of the Toll
Manufacturing Agreement or other provisions of the Toll Manufacturing Agreement
in order to address issues impacted by this Agreement.
     (b) Effective as of the Closing, the Development and Manufacturing Services
Agreement, dated as of February 1, 2008, by and between Actavis Elizabeth LLC
and Alpharma Pharmaceuticals LLC, as amended shall continue in force; provided
that following the Closing the Parties agree to negotiate in good faith to amend
such Development and Manufacturing Services Agreement to address issues impacted
by this Agreement.
Section 8.21 Sale of Product
     Buyer, through the second Calendar Quarter of 2010, shall use commercially
reasonable efforts to sell the Product and maximize Gross Profits of the
Product; provided, however that Buyer shall not have any obligation under this
Section 8.21 to perform Details or to sell the Product if in the reasonable view
of Buyer such sales expose Buyer to material third party liability.
Section 8.22 Delivery of Inventory
     On the Closing Date, Seller shall tender Inventory at the place where it is
located as requested by Buyer to either Buyer or a third party designated by
Buyer.
Section 8.23 Assumed Contracts
     Promptly following the Execution Date, Seller shall provide to Buyer a copy
of any Contract to which Seller is a party that relates to the Product or the
Business. Buyer shall designate from among such Contracts (a) those Contracts
(if relating exclusively to the Products or the Business) and (b) the portion of
those Contracts (if relating to the Products or the Business but not exclusively
thereto), to be added, at Buyer’s request, to Section 1.01(k) of the Seller’s
Disclosure Schedule. Seller shall cooperate in good faith with Buyer to effect
the transfer and assignment to Buyer of such Contract, or portion thereof,
subject to any required third party consent. Any Contract or portion of a
Contract that has been designated by Buyer pursuant to this Section shall be
deemed added to Section 1.01(k) of the Seller’s Disclosure Schedule as of the
date of such designation and shall be subject to Section 2.01(d).
Section 8.24 Regulatory Actions
     Seller hereby covenants to Buyer that from and after the Closing Seller and
its Affiliates shall not file any Citizen’s Petition with the FDA against Buyer
or its Affiliates based

32



--------------------------------------------------------------------------------



 



on any non-public information contained in the Regulatory Approval or other
Regulatory Documentation.
Article IX.
Conditions to the Obligations of Seller
     The obligation of Seller to effect the transactions contemplated hereby is
subject to the satisfaction (or waiver by Seller), at or before the Closing, of
each of the following conditions:
Section 9.01 Alpharma Acquisition
     The acquisition of Alpharma by King shall have been consummated pursuant to
the Merger Agreement.
Section 9.02 No Legal Prohibition
     No provision of applicable Law and no Order shall prohibit the consummation
of the Closing.
Article X.
Conditions to the Obligations of Buyer
     The obligation of Buyer to effect the transactions contemplated hereby is
subject to the satisfaction (or waiver by Buyer), at or before the Closing, of
the following conditions:
Section 10.01 No Legal Prohibition
     No provision of applicable Law and no Order shall prohibit the consummation
of the Closing.
Section 10.02 Alpharma Acquisition
     The acquisition of Alpharma by King shall have been consummated pursuant to
the Merger Agreement.
Article XI.
Additional Post-Closing Covenants
Section 11.01 Access to Information
     (a) Upon the request of Seller, from and after the Closing, to the extent
permitted by applicable Law, Buyer shall permit Seller and its representatives
to have access, during regular business hours and upon reasonable advance
notice, to inspect and copy the Books and Records and other documents in Buyer’s
possession to the extent pertaining to the operation of the Business prior to
the Closing Date for Tax purposes and in connection with any action, suit,
proceeding, arbitration, Order, inquiry, hearing, assessment with respect to
fines or

33



--------------------------------------------------------------------------------



 



penalties or litigation commenced, brought, conducted or heard by or before, any
Governmental or Regulatory Authority.
     (b) To the extent relevant to the Product, Purchased Assets or the Business
prior to the Closing Date, Seller shall provide Buyer with such assistance as
may be reasonably be required in connection with the preparation of any Tax
Return and the conduct of any audit or other examination by any taxing authority
or in connection with judicial or administrative proceedings relating to any
liability for Taxes, and shall retain and provide Buyer with all records or
other information that may be related to the preparation of any Tax Returns, or
the conduct of any audit or examination or other Tax proceeding. Seller shall
retain all relevant documents, including prior year’s Tax Returns, supporting
work schedules and other records or information that may be relevant to such Tax
Returns and shall not destroy or otherwise dispose of any such records without
the prior written consent of Buyer.
     (c) In the event that Seller transfers to Buyer copies of any Books and
Records in accordance with the last sentence of Section 1.01(n), Seller shall
provide Buyer access to the original documents under circumstances where copies
of such documents are insufficient for regulatory or evidentiary purposes.
Article XII.
Indemnification
Section 12.01 Survival of Representations and Warranties
     The representations and warranties of Seller or Buyer contained in this
Agreement shall terminate twenty four (24) months following the Closing.
Section 12.02 Indemnification
     (a) By Seller. Subject to Section 12.03, from and after the Closing, Seller
shall indemnify, reimburse, defend and hold harmless Buyer, its Affiliates, and
their respective officers, directors, employees, agents, successors and assigns
(the “Buyer Indemnified Parties”) from and against any and all costs, losses,
Liabilities, damages, lawsuits, deficiencies, claims, fines, demands, penalties,
interest and expenses (including reasonable fees and disbursements of attorneys)
(collectively, the “Damages”), incurred in connection with, arising out of, or
resulting from (i) any breach of any covenant or agreement of Seller herein,
(ii) the inaccuracy or breach of any representation or warranty made by Seller
in this Agreement, (iii) the failure of Seller to assume, pay, perform and
discharge any Excluded Liabilities, (iv) the ownership and operation of the
Purchased Assets or the conduct of the Business prior to the Closing, (v) the
use by Seller or its Affiliates of the Marketing Materials prior to the Closing,
(vi) Third Party Claims in connection with, arising out of, or resulting from
the use of the Regulatory Approval and other Regulatory Documentation in the
Embeda NDA and Books and Records, including any Damages associated with the
promotion, marketing, distribution, sale or use of any products associated with
the use of the Regulatory Approval and other Regulatory Documentation in the
Embeda NDA, and Books and Records pursuant to Section 8.10(i) and (vii) the
enforcement by the Buyer Indemnified Parties of their rights under this
Section 12.02(a).

34



--------------------------------------------------------------------------------



 



     (b) By Buyer. Subject to Section 12.03, from and after the Closing, Buyer
shall indemnify, defend and hold harmless Seller, its Affiliates and their
respective officers, directors, employees, agents, successors and assigns (the
“Seller Indemnified Parties”) from and against any and all Damages incurred in
connection with, arising out of, or resulting from (i) any breach of any
covenant or agreement of Buyer herein, (ii) the inaccuracy or breach of any
representation or warranty made by Buyer in this Agreement, (iii) the failure of
Buyer to assume, pay, perform and discharge any Assumed Liabilities, (iv) the
ownership and operation of the Purchased Assets or the conduct of the Business
after Closing, (v) the use by Buyer or its Affiliates of the Marketing Materials
after Closing, and (vi) the enforcement by the Seller Indemnified Parties of
their rights under this Section 12.02(b).
     (c) Procedures. The Person entitled to indemnification under this Agreement
(the “Indemnified Party”), shall give the indemnifying Party (the “Indemnifying
Party”) prompt written notice (an “Indemnification Claim Notice”) of any Damages
or discovery of fact upon which such Indemnified Party intends to base a request
for indemnification under Section 12.02(a) or Section 12.02(b), provided,
however, that any failure to give such notice shall not waive any rights of an
Indemnified Party except to the extent that the rights of the Indemnifying Party
are actually prejudiced or to the extent that any applicable period contemplated
by Section 12.01 has expired without notice being given. Each Indemnification
Claim Notice must contain a description of the claim and the nature and amount
of such Damages (to the extent that the nature and amount of such Damages are
known at such time). The Indemnified Party shall furnish promptly to the
Indemnifying Party copies of all papers and official documents received in
respect of any Damages.
     (d) Third Party Claims. The obligations of an Indemnifying Party under this
Section 12.02 with respect to Damages arising from claims, lawsuits, demands or
other proceedings by any third party (each, a “Third Party Claim”) that are
subject to indemnification as provided for in Section 12.02(a) or
Section 12.02(b) shall be governed by and be contingent upon the following
additional terms and conditions:
                    (i) At its option, the Indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within fifteen (15) days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the Indemnifying Party shall not be construed as an acknowledgment that
the Indemnifying Party is liable to indemnify any Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the Indemnifying
Party of any defenses it may assert against any Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the Indemnifying Party, subject to the
consent of the Indemnified Party, which consent shall not be unreasonably
withheld or delayed. In the event the Indemnifying Party assumes the defense of
a Third Party Claim, the Indemnified Party shall immediately deliver to the
Indemnifying Party all original notices and documents (including court papers)
received by any Indemnified Party in connection with the Third Party Claim.
Should the Indemnifying Party assume the defense of a Third Party Claim, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal
expenses subsequently incurred by such Indemnified Party in connection with the
analysis, defense or settlement of the Third Party Claim. In the event that it
is ultimately determined that the

35



--------------------------------------------------------------------------------



 



Indemnifying Party is not obligated to indemnify, defend or hold harmless an
Indemnified Party from and against the Third Party Claim, the Indemnified Party
shall reimburse the Indemnifying Party for any and all costs and expenses
(including reasonable attorneys’ fees and costs of suit) and any Damages
incurred by the Indemnifying Party in its defense of the Third Party Claim with
respect to such Indemnified Party.
                    (ii) Without limiting Section 12.02(d)(i), any Indemnified
Party shall be entitled to participate in, but not control, the defense of such
Third Party Claim and to employ counsel of its choice for such purpose;
provided, however, that such employment shall be at the Indemnified Party’s own
expense unless (A) the employment thereof has been specifically authorized by
the Indemnifying Party in writing, (B) the Indemnifying Party has failed to
assume the defense and employ counsel in accordance with Section 12.02(d)(i) (in
which case the Indemnified Party shall control the defense), or (C) the
interests of the Indemnified Party and the Indemnifying Party with respect to
such Third Party Claim are sufficiently adverse to prohibit the representation
by the same counsel of both parties under applicable Law, ethical rules or
equitable principles.
                    (iii) With respect to any Damages relating solely to the
payment of money damages in connection with a Third Party Claim and that will
not result in the Indemnified Party’s becoming subject to injunctive or other
relief or otherwise adversely affect the business of the Indemnified Party in
any manner, and as to which the Indemnifying Party shall have acknowledged in
writing the obligation to indemnify the Indemnified Party hereunder, the
Indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Damages, on
such terms as the Indemnifying Party, in its sole discretion, shall deem
appropriate. With respect to all other Damages in connection with Third Party
Claims, where the Indemnifying Party has assumed the defense of the Third Party
Claim in accordance with Section 12.02(d)(i), the Indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Damages; provided that it obtains the prior written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld or delayed). The Indemnifying Party shall not be liable for any
settlement or other disposition of Damages by an Indemnified Party in connection
with a Third Party Claim that is reached without the prior written consent of
the Indemnifying Party (which consent shall not be unreasonably withheld or
delayed). No Indemnified Party shall admit any liability with respect to, or
settle, compromise or discharge, any Third Party Claim without the prior written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed).
                    (iv) If the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, the Indemnified Party shall cooperate in the
defense or prosecution thereof and promptly shall furnish such records,
information and testimony, provide such witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested in connection therewith. Such cooperation shall include access during
normal business hours afforded to the Indemnifying Party to, and reasonable
retention by the Indemnified Party of, records and information that are
reasonably relevant to such Third Party Claim, and making relevant employees and
agents available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder, and the

36



--------------------------------------------------------------------------------



 



Indemnifying Party shall reimburse the Indemnified Party for all its reasonable
out-of-pocket expenses in connection therewith.
     (e) Expenses. Except as provided above, the reasonable and verifiable costs
and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any claim shall be reimbursed on a
quarterly basis by the Indemnifying Party, without prejudice to the Indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the Indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party
Section 12.03 Limitations
     (a) In no event shall the aggregate liability of Seller for Damages
pursuant to Section 12.02(a)(i) and 12.02(a)(ii) exceed the Purchase Price.
     (b) EXCEPT FOR AND ONLY TO THE EXTENT OF ANY AMOUNTS PAID UNDER AN
INDEMNIFIABLE THIRD PARTY CLAIM UNDER SECTION 12.02, OR IN THE CASE OF A PARTY’S
WILLFUL MISCONDUCT, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR SPECIAL,
EXEMPLARY, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING BUSINESS
INTERRUPTION OR LOST PROFITS, OR PUNITIVE DAMAGES.
Section 12.04 Remedies Exclusive
     From and after the Closing, the remedies set forth in this Article XII
shall be exclusive and in lieu of any other remedies that may be available to
the Indemnified Parties under any theory of liability and pursuant to any
statutory or common law with respect to any Damages of any kind or nature
directly or indirectly resulting from or arising out of any breach of this
Agreement (including alleged breaches or inaccuracies of any representation,
warranty or covenant or for any alleged misrepresentation) or the transactions
contemplated hereby.
Article XIII.
Termination and Abandonment
Section 13.01 Methods of Termination
     Except as provided in Section 13.02 below, the transactions contemplated
herein may be terminated and abandoned at any time prior to the Closing:
     (a) by mutual written consent executed and delivered by Seller and Buyer;
or
     (b) by either Seller or Buyer if (i) the Closing shall not have occurred by
December 31, 2008; provided that the terminating Party is not then in material
breach of its representations, warranties, or obligations hereunder; (ii) there
shall be a final nonappealable Order of a federal or state court in effect
preventing consummation of the transactions contemplated hereby; or (iii) there
shall be any statute, rule, regulation or order enacted,

37



--------------------------------------------------------------------------------



 



promulgated or issued or deemed applicable to the transactions contemplated
hereby by any governmental entity that would make consummation of the
transactions contemplated hereby illegal.
     A termination pursuant to this Section 13.01 shall be effected by delivery
of written notice of such termination by the terminating party to the other
Party. Where action is taken to terminate this Agreement pursuant to this
Section 13.01, it shall be sufficient for such action to be authorized by the
board of the Party taking such action.
Section 13.02 Procedure upon and Effect of Termination
     In the event of termination and abandonment under Section 13.01, written
notice thereof shall forthwith be given to the other Party and the transactions,
conveyances, and other actions contemplated by this Agreement shall be
terminated and abandoned immediately, without further action by the Parties. If
the transactions contemplated by this Agreement are terminated as provided
herein, no Party and none of the directors, officers, stockholders, affiliates
or controlling Persons of such Party shall have any further liability or
obligation to any other Party to this Agreement except for a willful failure of
a Party to fulfill a condition to the performance of the obligations of the
other Party or a willful breach of a covenant or representation or warranty. The
provisions of Article XIII and Article XIV shall survive any termination of this
Agreement.
Article XIV.
Miscellaneous
Section 14.01 Notices
     All notices, requests and other communications hereunder must be in writing
and will be deemed to have been duly given only if delivered personally against
written receipt or by facsimile transmission with answer back confirmation or
mailed (postage prepaid by certified or registered mail, return receipt
requested) or by nationally recognized overnight courier that maintains records
of delivery to the Parties at the following addresses or facsimile numbers:
     If to Buyer to:
Actavis Elizabeth, L.L.C.
60 Columbia Road, Building, B
Morristown, NJ 07960
Attention: Chief Legal Officer
Facsimile:

38



--------------------------------------------------------------------------------



 



     With copies to:
Wilson Sonsini Goodrich & Rosati, P.C.
1301 Avenue of the Americas
40th Floor
New York, NY 10019
Attention: Arthur L. Hoag
Facsimile:
     If to Seller to:
King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, Tennessee 37620
Attention: General Counsel
Facsimile:
     With a copy to:
King Pharmaceuticals, Inc.
400 Crossing Boulevard
8th Floor
Bridgewater, New Jersey 08807
Attention: General Counsel
Facsimile:
     All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section, be deemed given upon
receipt, (b) if delivered by facsimile to the facsimile number as provided in
this Section, be deemed given upon receipt by the sender of the answer back
confirmation and (c) if delivered by mail in the manner described above or by
overnight courier to the address as provided in this Section, be deemed given
upon receipt (in each case regardless of whether such notice, request or other
communication is received by any other Person to whom a copy of such notice,
request or other communication is to be delivered pursuant to this Section).
Either Party from time to time may change its address, facsimile number or other
information for the purpose of notices to that Party by giving notice specifying
such change to the other Party in accordance with the terms of this Section.
Section 14.02 Entire Agreement
     This Agreement (and all schedules attached hereto and all other documents
delivered in connection herewith) contains the sole and entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
discussions and agreements between the Parties with respect to the subject
matter hereof. Except as expressly provided herein, nothing in this Agreement
shall modify or amend any provision of the Toll Manufacturing Agreement or the
Development and Manufacturing Services Agreement, dated as of February 1, 2008,
by and between Alpharma Pharmaceuticals LLC and Buyer.

39



--------------------------------------------------------------------------------



 



Section 14.03 Waiver
     Any term or condition of this Agreement may be waived at any time by the
Party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party waiving such term or condition. No waiver by either Party of any
term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.
Section 14.04 Amendment
     This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by each Party.
Section 14.05 Third Party Beneficiaries
     The terms and provisions of this Agreement are intended solely for the
benefit of each Party and its respective successors or permitted assigns and it
is not the intention of the Parties to confer third-party beneficiary rights
upon any other Person.
Section 14.06 Assignment; Binding Effect
     Neither this Agreement nor any right, interest or obligation hereunder may
be assigned by either Party without the prior written consent of the other
Party, which shall not be unreasonably withheld or delayed, and any attempt to
do so will be void. This Agreement is binding upon, inures to the benefit of and
is enforceable by the Parties and their respective successors and permitted
assigns.
Section 14.07 Headings
     The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.
Section 14.08 Severability
     If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future Law, and if the rights or obligations
of either Party under this Agreement will not be materially and adversely
affected thereby, (a) such provision will be fully severable, (b) this Agreement
will be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof, (c) the remaining provisions of
this Agreement will remain in full force and effect and will not be affected by
the illegal, invalid or unenforceable provision or by its severance herefrom,
and (d) in lieu of such illegal, invalid or unenforceable provision, there will
be added automatically as a part of this Agreement a legal, valid and
enforceable provision as similar to such illegal, invalid or unenforceable
provision as may be possible and reasonably acceptable to the Parties.

40



--------------------------------------------------------------------------------



 



Section 14.09 Governing Law
     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK EXCLUDING ANY CONFLICTS OR CHOICE OF LAW RULE OR
PRINCIPLE THAT MIGHT OTHERWISE REFER CONSTRUCTION OR INTERPRETATION OF THIS
AGREEMENT TO THE SUBSTANTIVE LAW OF ANOTHER JURISDICTION.
Section 14.10 Consent to Jurisdiction and Forum Selection
     THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT (OTHER THAN APPEALS THEREFROM) SHALL BE INITIATED AND TRIED
EXCLUSIVELY IN THE LOCAL AND FEDERAL COURTS LOCATED IN THE SOUTHERN DISTRICT OF
NEW YORK. THE AFOREMENTIONED CHOICE OF VENUE IS INTENDED BY THE PARTIES TO BE
MANDATORY AND NOT PERMISSIVE IN NATURE, THEREBY PRECLUDING THE POSSIBILITY OF
LITIGATION BETWEEN THE PARTIES WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT
IN ANY JURISDICTION OTHER THAN THAT SPECIFIED IN THIS SECTION. EACH PARTY HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
SIMILAR DOCTRINE OR TO OBJECT TO VENUE WITH RESPECT TO ANY PROCEEDING BROUGHT IN
ACCORDANCE WITH THIS SECTION, AND STIPULATES THAT THE LOCAL AND FEDERAL COURTS
LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK SHALL HAVE PERSONAL JURISDICTION
AND VENUE OVER EACH OF THEM FOR PURPOSES OF LITIGATING ANY DISPUTE, CONTROVERSY
OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT. EACH PARTY HEREBY
AUTHORIZES AND AGREES TO ACCEPT SERVICE OF PROCESS SUFFICIENT FOR PERSONAL
JURISDICTION IN ANY ACTION AGAINST IT AS CONTEMPLATED BY THIS SECTION BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID TO ITS
ADDRESS FOR THE GIVING OF NOTICES AS SET FORTH IN THIS AGREEMENT, OR IN THE
MANNER SET FORTH IN SECTION 14.01 OF THIS AGREEMENT FOR THE GIVING OF NOTICE.
ANY FINAL JUDGMENT RECEIVED AGAINST A PARTY IN ANY ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AS TO THE SUBJECT OF SUCH FINAL JUDGMENT AND MAY BE ENFORCED IN OTHER
JURISDICTIONS IN ANY MANNER PROVIDED BY LAW.
Section 14.11 Expenses
     Except as otherwise expressly provided in this Agreement, each Party shall
pay its own expenses and costs incidental to the preparation of this Agreement
and to the consummation of the transactions contemplated hereby.

41



--------------------------------------------------------------------------------



 



Section 14.12 Counterparts
     This Agreement may be executed in any number of counterparts and by
facsimile or other electronic transmission, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.
(The remainder of this page is left blank intentionally.)

42



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of
the date first above written.

            KING PHARMACEUTICALS, INC.
      By:   /s/ Brian A. Markison         Name:   Brian A. Markison      
Title:   Chairman, President and CEO     

            ACTAVIS ELIZABETH, L.L.C.
      By:   /s/ Douglas S. Boothe         Name:   Douglas S. Boothe      
Title:   President and CEO     

